Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 1 of 75 PageID #: 3127

                             NICHOLAS MANASCO 1/18/2019
                                                                              Page 1


       1                  IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
       2                            EASTERN DIVISION
       3
              SARAH MOLINA, ET AL.,              )
       4                                         )
                    Plaintiffs,                  )
       5                                         )
                    vs.                          ) Cause No.
       6                                         ) 4:17-CV-2498 AGF
              CITY OF ST. LOUIS,                 )
       7      MISSOURI, ET AL.,                  )
                                                 )
       8            Defendants.                  )
       9
      10
      11
      12                     DEPOSITION OF NICHOLAS MANASCO
      13                   TAKEN ON BEHALF OF THE PLAINTIFFS
      14                             JANUARY 18, 2019
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                    Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 2 of 75 PageID #: 3128

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 2


       1                                     INDEX
       2                                                           PAGE NO.
            INDEX PAGE                                                 2
       3    DEPOSITION INFORMATION                                     3
            APPEARANCE PAGE                                            4
       4    EXAMINATION BY MS. STEFFAN                                 5
            EXAMINATION BY MR. WHEATON                                62
       5    FURTHER EXAMINATION BY MS. STEFFAN                        63
            NOTARIAL CERTIFICATE                                      65
       6
       7
       8
       9
      10                                    EXHIBITS
      11    PLAINTIFF'S
      12    EXHIBIT    NO.      DESCRIPTION                     PAGE NO.
            Manasco    1     After Action Report                     26
      13    Manasco    2     Google Earth Map                        29
            Manasco    3     After Action Report                     60
      14    Manasco    4     Intra-Department Report                 61
      15
      16
      17
      18
      19
      20
      21
      22
      23
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                    Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 3 of 75 PageID #: 3129

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 3


       1                  IN THE UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
       2                            EASTERN DIVISION
       3
              SARAH MOLINA, ET AL.,              )
       4                                         )
                    Plaintiffs,                  )
       5                                         )
                    vs.                          ) Cause No.
       6                                         ) 4:17-CV-2498 AGF
              CITY OF ST. LOUIS,                 )
       7      MISSOURI, ET AL.,                  )
                                                 )
       8            Defendants.                  )
       9
      10                    DEPOSITION OF NICHOLAS MANASCO, produced,
      11    sworn and examined on January 18, 2019, between the
      12    hours of 9:00 in the forenoon and 10:48 in the
      13    forenoon of that day, at the offices of City
      14    Counselor's Office, 1200 Market Street, Room 314, St.
      15    Louis, Missouri 63103, before Susannah L. Massie, a
      16    Certified Court Reporter, a Notary Public within and
      17    for the State of Missouri, in a certain cause now
      18    pending in the United States District Court, Eastern
      19    District of Missouri, Eastern Division, wherein SARAH
      20    MOLINA, ET AL., are Plaintiffs and CITY OF ST. LOUIS,
      21    MISSOURI, ET AL., are Defendants; taken on behalf of
      22    the Plaintiffs.
      23
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                    Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 4 of 75 PageID #: 3130

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 4


       1                           A P P E A R A N C E S
       2
            For the Plaintiffs:
       3              ACLU OF MISSOURI FOUNDATION
                          By: Jessie Steffan
       4                  906 Olive Street
                          Suite 1130
       5                  St. Louis, Missouri 63101
                          (314) 652-3114
       6                  Jsteffan@aclu-mo.org
       7
            Co-Counsel for the Plaintiff:
       8              ACLU OF MISSOURI FOUNDATION
                           By: Omri Praiss
       9
            For the Defendants:
      10              CITY COUNSELOR'S OFFICE
                          By: Andrew D. Wheaton
      11                  1200 Market Street
                          Room 314
      12                  St. Louis, Missouri 63103
                          (314) 622-4594
      13                  WheatonA@stlouis-mo.gov
      14
      15
      16    Witness:     NICHOLAS MANASCO
      17
      18
            Court Reporter:
      19          Susannah L. Massie, CCR MO #902
                  Alaris Litigation Services
      20          711 North Eleventh Street
                  St. Louis, MO 63101
      21          (314) 644-2191
                  1-800-280-3376
      22
      23
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                    Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 5 of 75 PageID #: 3131

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 5


       1                   IT IS HEREBY STIPULATED AND AGREED, by and
       2    between counsel for the Plaintiffs and counsel for the
       3    Defendants that this deposition may be taken in
       4    shorthand by Susannah L. Massie, a Certified Court
       5    Reporter and Notary Public, and afterwards transcribed
       6    into typewriting; and the signature of the witness is
       7    expressly waived.
       8                          *      *      *    *      *
       9                              NICHOLAS MANASCO,
      10    of lawful age, produced, sworn and examined on behalf
      11    of the Plaintiffs, deposes and says:
      12                                 EXAMINATION
      13    BY MS. STEFFAN:
      14             Q.    Good morning, Officer.
      15             A.    Good morning.
      16             Q.    I see your name is actually on your shirt,
      17    but if you could go ahead and say it and spell it,
      18    that would be great.
      19             A.    Nicholas Manasco.        N-I-C-H-O-L-A-S,
      20    M-A-N-A-S-C-O.
      21             Q.    Thank you.        I was introduced earlier, but
      22    I'm Jessie Steffan.         I'm one of the Plaintiffs'
      23    attorneys in this case, which is called Molina versus
      24    City of St. Louis.
      25                   Have you ever been deposed before?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                    Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 6 of 75 PageID #: 3132

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 6


       1             A.    Yes, I have.
       2             Q.    Recently?
       3             A.    It's been about a couple of years.
       4             Q.    I'll go over a couple of ground rules.             I'm
       5    going to try not to talk over you when you are giving
       6    a response.     Please try not to talk over me when I'm
       7    asking question.       And I'd ask that you try to respond
       8    verbally so the court reporter can take down how
       9    you're responding, rather than nodding or shaking your
      10    head.    Do you understand that?
      11             A.    Yes.
      12             Q.    If you do not understand a question that
      13    I've asked, please ask me to clarify; otherwise, if
      14    you answer the question I will presume you understood
      15    what I've asked.       Does that make sense?
      16             A.    Yes, it does.
      17             Q.    Have you taken any medication, drugs,
      18    alcohol, anything that would affect your ability to
      19    testify truthfully or to remember things that happened
      20    to you?
      21             A.    No.
      22             Q.    Do you have any health conditions that have
      23    those effects?
      24             A.    No, I don't.
      25             Q.    Did you do anything to prepare for today's



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                    Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 7 of 75 PageID #: 3133

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 7


       1    deposition other than talk with your lawyer?
       2             A.    I reviewed that After Action Report.
       3             Q.    The After Action Report from August 19,
       4    2015?
       5             A.    Yes, I did.
       6             Q.    Any other After Action Reports you
       7    reviewed?
       8             A.    No.
       9             Q.    Did you talk to anyone in preparation for
      10    today's deposition other than your lawyer?
      11             A.    No, I didn't.
      12             Q.    You live in Oakville?
      13                   MR. WHEATON: You can tell them the town.
      14                   He's not going to tell you, consistent with
      15    everybody else, his home address.
      16                   But the town or the general area where you
      17    live is fine.
      18             A.    Yes, I live in Oakville.
      19    BY MS. STEFFAN:
      20             Q.    On Sagebrook Court?
      21                   MR. WHEATON: I'll leave that -- you know, I
      22    don't know how big the street is, whether it would be
      23    easily identifiable where his house is.             If so, then
      24    he's not going to answer that question.
      25             A.    I'm not going to answer that.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                    Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 8 of 75 PageID #: 3134

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 8


       1                   MS. STEFFAN: We really need Officer
       2    Manasco's address in case we need to subpoena him for
       3    trial since he's not a party to this case.
       4                   MR. WHEATON: I will make him available for
       5    trial, as I have today.
       6                   MS. STEFFAN: Okay.
       7    BY MS. STEFFAN:
       8             Q.    You know your address is online; do you
       9    know that, sir?
      10             A.    No.
      11             Q.    How old are you?
      12             A.    42.
      13             Q.    Did you graduate from high school?
      14             A.    Yes, I did.
      15             Q.    Did you graduate from a police academy?
      16             A.    Yes, I did.
      17             Q.    Is it St. Louis Metropolitan Police
      18    Academy?
      19             A.    No, it wasn't.
      20             Q.    What police academy did you graduate from?
      21             A.    St. Louis County.
      22             Q.    When did you graduate?
      23             A.    2001.
      24             Q.    Have you attended any college?
      25             A.    Yes, I have.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                    Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 9 of 75 PageID #: 3135

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 9


       1             Q.     What college did you attend?
       2             A.     University of Missouri, St. Louis.
       3             Q.     Did you study a particular field?
       4             A.     Criminal justice.
       5             Q.     Did you get a degree?
       6             A.     Yes, I did.
       7             Q.     A bachelor's degree?
       8             A.     Of science.
       9             Q.     Any graduate education?
      10             A.     No.
      11             Q.     You said you graduated from St. Louis
      12    County Police Academy in 2001; is that correct?
      13             A.     Yes.
      14             Q.     What employment did you seek after that?
      15             A.     I was employed by St. Louis County.
      16             Q.     Police department?
      17             A.     Yes.
      18             Q.     How long were you at St. Louis County?
      19             A.     From 2001 to 2005.
      20             Q.     Were you a police officer?
      21             A.     Yes.
      22             Q.     Did you have any particular assignment or
      23    were you on patrol?
      24             A.     I was assigned to patrol.
      25             Q.     You left St. Louis County in 2005?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376             Fax: 314.644.1334
                                                                    Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 10 of 75 PageID #: 3136

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 10


       1             A.     Yes.
       2             Q.     Did you go to St. Louis City at that point?
       3             A.     Yes, I did.
       4             Q.     Were you a police officer when you began
       5     your employment with St. Louis Metropolitan Police
       6     Department?
       7             A.     Yes, I was.
       8             Q.     Are you still a police officer now?
       9             A.     Yes, I am.
      10             Q.     Okay.    So you've been continuously employed
      11     at St. Louis Metropolitan Police Department since 2005
      12     until now?
      13             A.     Yes, I have.
      14             Q.     And you're on SWAT?
      15             A.     Yes, I am.
      16             Q.     When did you first become a member of SWAT?
      17             A.     Um, in 2007.
      18             Q.     Is that a position that you sought out?
      19             A.     Yes, it is.
      20             Q.     You did a written test and a skills test;
      21     is that right?
      22             A.     Not a written test.
      23             Q.     No written test.      Just going through the
      24     kinds of skills that you might need to be a member of
      25     SWAT?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 11 of 75 PageID #: 3137

                             NICHOLAS MANASCO 1/18/2019
                                                                              Page 11


       1             A.     Yes.
       2             Q.     When you left St. Louis County was that
       3     because you chose to?
       4             A.     Yes, it was.
       5             Q.     Were you on SWAT in St. Louis County?
       6             A.     No, I wasn't.
       7             Q.     What's your sort of main responsibility as
       8     a member of SWAT?
       9             A.     We are delegated to serve all high risk
      10     search warrants in the city as well as respond to any
      11     barricaded subjects, hostage situations, things of
      12     that type.
      13             Q.     I've heard the term barricaded subjects
      14     from some of your colleagues as well.            Is that a
      15     common situation to have a barricaded subject?
      16             A.     I wouldn't say it's common.
      17             Q.     Dangerous though?
      18             A.     Yes.
      19             Q.     How often does it happen?
      20             A.     Um, where we're actually deployed or we get
      21     notified of one?
      22             Q.     Is there a big difference between those
      23     things?
      24             A.     Commanders can call what we call a 7250,
      25     which is like a barricade or a hostage situation.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 12 of 75 PageID #: 3138

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 12


       1     We'll get notified of it, but we won't -- sometimes it
       2     will get resolved before we have to actually deploy to
       3     that location.
       4             Q.     Have you ever been convicted of a crime?
       5             A.     No, I haven't.
       6             Q.     Have you ever been prosecuted for a crime?
       7             A.     No, I haven't.
       8             Q.     Have you ever been arrested?
       9             A.     No, I haven't.
      10             Q.     Have you ever been sued for something you
      11     did as a police officer?
      12             A.     Like by a Defendant?
      13             Q.     Are you saying a criminal Defendant?            Yeah,
      14     by somebody you interacted with in the course of duty?
      15             A.     Like someone I arrested?
      16             Q.     Yeah, for example.
      17             A.     No.
      18             Q.     Are you a member of a unit called the Civil
      19     Disobedience Team?
      20             A.     I'm not a member of that team.
      21             Q.     You do training for that team?
      22             A.     We help in the training.
      23             Q.     What do you do to help with their training
      24     as CDT team?
      25             A.     Mostly we just act as role players for



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 13 of 75 PageID #: 3139

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 13


       1     scenarios.
       2             Q.     Have you done that?
       3             A.     Yes.
       4             Q.     What kinds of scenarios are you training
       5     them for?
       6             A.     Civil disobedience.
       7             Q.     What is that?
       8             A.     Um, like if they get called for an incident
       9     where people are acting unlawfully or unruly, they'll
      10     notify the Civil Disobedience Team.
      11             Q.     I imagine you went to SWAT school; right?
      12             A.     Yes.
      13             Q.     What other kinds of training have you done
      14     as a member of SWAT team?
      15             A.     There's a lot.
      16             Q.     Lots of different kinds?
      17             A.     I can tell you what I recall.
      18             Q.     Sure.
      19             A.     I've been to explosive breaching.           I'm an
      20     NRA firearms instructor.        I'm a CQB tactics
      21     instructor.     I'm trained for FEMA as a blast
      22     recognitionist.       That's all I can recall specifically.
      23             Q.     Do you have any training on the use of
      24     chemical munitions?
      25             A.     Oh, I'm trained through Combined Tactical



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 14 of 75 PageID #: 3140

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 14


       1     Systems as a chemical munitions instructor.              Sorry.     I
       2     forgot about that.
       3              Q.    No.     I understand the list you gave was
       4     probably not exhaustive.         Combined Tactical Systems
       5     commonly known as CTS?
       6              A.    Yes.
       7              Q.    Did you attend training put on by CTS or
       8     are you a trainer?
       9              A.    I attended an instructor school put on by
      10     CTS, yes.
      11              Q.    Okay.     Was that out in Eureka?
      12              A.    Yes, it was.
      13              Q.    When was that approximately?
      14              A.    2013.
      15              Q.    Do you remember what you learned about?
      16              A.    We went over all the different chemical
      17     munitions that the CTS distributes as well as noise
      18     flash diversionary devices and their less lethal
      19     products and how to use them.
      20              Q.    Is a chemical munition a less lethal
      21     product or is that a different topic?
      22              A.    They're different.        I guess it's less
      23     lethal, but it's not like -- like bean bag rounds,
      24     like that's what I mean by less lethal.             Stuff like
      25     that.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 15 of 75 PageID #: 3141

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 15


       1             Q.     Actual projectiles?
       2             A.     Yes.
       3             Q.     Are the chemical munitions that St. Louis
       4     Metropolitan Police Department has manufactured by
       5     CTS?
       6             A.     Yes, they are.
       7             Q.     Other than that training put on by CTS do
       8     you have any other training related to the use of
       9     chemical munitions?
      10             A.     No.
      11             Q.     Do you have any training on when it is
      12     appropriate to use chemical munitions and when it is
      13     not appropriate to use them?
      14             A.     Um, there's like a use of force continuum.
      15             Q.     That's in the use of force written policy;
      16     is that what you're referring to?
      17             A.     Our use of force written policy?
      18             Q.     Yeah.    When you say use of force continuum,
      19     is that described in the department's written use of
      20     force policy?
      21             A.     I don't recall if it is described in there
      22     or not.
      23             Q.     You're saying you have been trained on the
      24     use of force continuum?
      25             A.     So for like chemical munitions, we'll



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 16 of 75 PageID #: 3142

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 16


       1     always deploy smoke, pepper ball, before we actually
       2     deploy like a CS canister or stuff like that.
       3              Q.    Okay.    So there's sort of a continuum
       4     within chemical munitions?
       5              A.    Yes.
       6              Q.    Do chemical munitions fall into a larger
       7     use of force continuum that involves other types of
       8     force?
       9              A.    No.
      10              Q.    Have you ever used chemical munitions while
      11     on duty?
      12              A.    Yes, I have.
      13              Q.    When have you done that?
      14              A.    Um, well, and I couldn't recall every
      15     barricaded subject that I've responded to, but I've
      16     used them on barricaded subjects throughout the years.
      17                    In Ferguson we used them.         The night of the
      18     Darren Wilson Grand Jury decision was announced we
      19     used them.     At Page and Walton we used them.           Those
      20     are the instances that I can recall.
      21              Q.    The night the Darren Wilson non-indictment
      22     was announced, you used the -- let me start over.
      23                    You used them at Arsenal and Grand,
      24     thereabouts, in south city?
      25              A.    Yes.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 17 of 75 PageID #: 3143

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 17


       1              Q.    Any other locations other than that area?
       2              A.    Just the surrounding area, Arsenal and
       3     Grand.
       4              Q.    And when you say Page and Walton, that is
       5     from the date that Mansur Ball-Bey was shot; is that
       6     right?
       7              A.    Yes, it was.
       8              Q.    And you said Ferguson.         I assume that is
       9     post Mike Brown shooting in the city of Ferguson; is
      10     that correct?
      11              A.    I don't know if that's considered the city
      12     of Ferguson up there.        North St. Louis County.
      13              Q.    Not in St. Louis City?
      14              A.    No.
      15              Q.    And I'm sure you don't remember every
      16     specific instance of when you used a chemical munition
      17     against a barricaded subject, but did that happen a
      18     lot of times over the course of your career?
      19              A.    I wouldn't say a lot.
      20              Q.    A handful of times?
      21              A.    Yeah, roughly.
      22              Q.    Do you know if anybody has ever filed a
      23     civilian complaint against you?
      24              A.    I believe so.
      25              Q.    What was that in relation to?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 18 of 75 PageID #: 3144

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 18


       1             A.     An arrest that I made.
       2             Q.     Other than that one, do you know if anybody
       3     has filed a civilian complaint against you?
       4             A.     I don't recall just me individually
       5     being -- having a complaint filed against me.
       6             Q.     Do you remember being the subject of a
       7     complaint as a member of a group?
       8             A.     The SWAT team has had, I guess, complaints
       9     filed by civilians where I was on like a warrant or
      10     something, so we had to write memorandums to Internal
      11     Affairs for those.
      12             Q.     Related to the execution of a search
      13     warrant?
      14             A.     Yes.
      15             Q.     Do you know if any other officer has ever
      16     filed a misconduct report against you?
      17             A.     Um, maybe in 2011.
      18             Q.     Do you know what that was in relation to?
      19             A.     Um, a picture I took on a 7250 incident.
      20             Q.     Other than that incident do you know if
      21     anybody has filed a misconduct report against you?
      22             A.     I don't believe so.
      23             Q.     Have you ever filed a misconduct report on
      24     another officer?
      25             A.     No.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 19 of 75 PageID #: 3145

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 19


       1              Q.    Do you have any training related to the
       2     writing of reports?
       3              A.    Just what I received in the police academy.
       4              Q.    What kind of training did you have in the
       5     police academy about report writing?
       6              A.    I mean, you're asking me to go back
       7     17 years.     I don't recall the specifics of the
       8     training that I was given.
       9              Q.    It is covered though?
      10              A.    Yes.    That's a block of instruction at the
      11     academy.
      12              Q.    Okay.    Since then, since the time you
      13     graduated from the academy, you don't recall any
      14     report writing related training?
      15              A.    No, I do not.
      16              Q.    Earlier I think you said you became a
      17     member of SWAT in 2007; is that right?
      18              A.    That's correct.
      19              Q.    And you've been on SWAT continuously until
      20     today?
      21              A.    No.    I left in 2011 and then came back in
      22     2012.
      23              Q.    Where were you between 2011 and 2012?
      24              A.    Seventh District.
      25              Q.    I understand there's been redistricting.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 20 of 75 PageID #: 3146

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 20


       1     Where was that at the time, just roughly?
       2             A.     That now, I guess, would be considered --
       3     most of it would be considered the Fifth District.
       4             Q.     What is now the Fifth District?
       5             A.     Most of it, I believe.
       6             Q.     Okay.    Since 2012 you've been a member of
       7     SWAT continuously?
       8             A.     Yes.
       9             Q.     Okay.    You were a member of SWAT on
      10     August 19th, 2015; is that correct?
      11             A.     Yes.
      12             Q.     You know that on August 19th, 2015, an
      13     officer shot and killed Mansur Ball-Bey; correct?
      14             A.     Correct.
      15             Q.     When did you become aware of that shooting?
      16             A.     Um, shortly after it happened.
      17             Q.     Did you respond to the neighborhood where
      18     that shooting had occurred?
      19             A.     I was executing a search warrant at that
      20     address -- or at the address where it occurred.
      21             Q.     There was some public reaction to the
      22     shooting; is that correct?
      23             A.     Yes.
      24             Q.     The shooting occurred in an area called
      25     Fountain Park; is that right?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 21 of 75 PageID #: 3147

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 21


       1             A.     I believe that's considered Fountain Park.
       2     I'm not sure of the exact boundaries of that
       3     neighborhood.
       4             Q.     And you were onsite when it happened?
       5             A.     Um, I was inside the residence serving a
       6     search warrant.
       7             Q.     How long after the shooting occurred did
       8     you remain in or near the residence?
       9             A.     I was there the whole -- um, I don't know
      10     the exact time we started executing the search
      11     warrant, but I was there in that vicinity roughly
      12     until two in the morning maybe.
      13             Q.     Many, many hours in a row?
      14             A.     Yes.
      15             Q.     Your commander at that time was Lieutenant
      16     Stephen Dodge; is that right?
      17             A.     Yes, he was.
      18             Q.     He was also there with you?
      19             A.     Yes, he was.
      20             Q.     Earlier you mentioned using chemical
      21     munitions near Page and Walton.          Did that happen on
      22     this day, August 19, 2015?
      23             A.     Yes, it did.
      24             Q.     Why were chemical munitions deployed there?
      25             A.     There was some civil disobedience going on.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 22 of 75 PageID #: 3148

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 22


       1     There was a large unruly crowd that were throwing
       2     objects at policemen and blocking the intersection of
       3     Page and Walton.       And ultimately, later in the night,
       4     lit a car on fire as well as a house on Walton
       5     somewhere, I believe.
       6             Q.     How did you go from executing a search
       7     warrant at that residence to the intersection of Page
       8     and Walton where the large unruly crowd was?
       9             A.     How did we go from?
      10             Q.     Yeah.    Did you have a vehicle?        Did you
      11     walk there?     Why did you move over there from the
      12     residence to Page and Walton?
      13             A.     Well, the residence is right at Page and
      14     Walton.
      15             Q.     So you just walked over toward the street?
      16             A.     Correct.    Um-hum.
      17             Q.     Okay.    How many police officers were there?
      18             A.     During the execution of the search warrant?
      19             Q.     No.   After you had moved to the Page and
      20     Walton intersection?
      21             A.     I don't recall an exact number.
      22             Q.     A lot?    Not so many?     Was it just SWAT or
      23     were there other units there also?
      24             A.     Initially it was just the SWAT team.
      25             Q.     How many people were there from the SWAT



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 23 of 75 PageID #: 3149

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 23


       1     team approximately?
       2              A.    I would have to look.        I mean, I could give
       3     you an approximate number.         I don't recall the exact
       4     number.    Maybe 12 or 13.
       5              Q.    At some point other units also joined you?
       6              A.    Later on that day.
       7              Q.    When did other units join you?
       8              A.    Well, initially we had to set up a crime
       9     scene.    I believe the Force Investigation Unit came up
      10     there along with detectives from the Fifth District.
      11     So we maintained that perimeter for a while, while
      12     they conducted their investigation.
      13              Q.    At some point did you become stationed on a
      14     BEAR Cat?
      15              A.    A BEAR.
      16              Q.    Owned by the city?
      17              A.    Yes, it is.
      18              Q.    How long did you spend on the BEAR?
      19              A.    I mean, I couldn't tell you exactly when
      20     the BEAR arrived up there.         And we were on and off of
      21     it throughout the day until we left.
      22              Q.    Do you know if it was still light outside
      23     when the BEAR arrived?
      24              A.    Yes, it was.
      25              Q.    When you say "we were on and off of it",



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 24 of 75 PageID #: 3150

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 24


       1     who are you referring to, members of SWAT?
       2             A.     Members of the SWAT team.
       3             Q.     Did you also spend some time on a BEAR Cat
       4     or a Patriot?
       5             A.     It's a BEAR Cat.      The Patriot is the system
       6     on top of it.     Yes, I did, later on that day.
       7             Q.     I don't know all the lingo.         So what do you
       8     mean, the system on top of it?
       9             A.     There's like a ramp that you can use as
      10     like an elevated platform.         Stuff like that.
      11             Q.     And that's own by St. Clair County?
      12             A.     I believe so.
      13                    Let me clarify.      I'm not sure who actually
      14     owns it.
      15             Q.     Yeah.
      16             A.     Those vehicles are purchased by an
      17     organization called STARRS.         S-T-A-R-R-S.      Don't ask
      18     me what that acronym stands for, but they purchase
      19     them for -- it's a regional grant funded group for
      20     these departments.
      21             Q.     Sort of multi-jurisdictional?
      22             A.     Yeah.
      23             Q.     Okay. Focusing on the time that you were on
      24     the BEAR, was the BEAR on Page Boulevard?
      25             A.     The times that I was on it?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 25 of 75 PageID #: 3151

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 25


       1             Q.     Yeah.
       2             A.     Yes, it was on Page.
       3             Q.     And now focusing on the time that you were
       4     on the BEAR Cat, was it also on Page Boulevard?
       5             A.     It was on Page.      And eventually, I mean,
       6     when we were ordered to drive down there and help
       7     disperse the crowd, we turned on -- I believe it was
       8     Euclid going south.       And we just kind of did a loop
       9     back to the staging area, which was at Page and -- I'm
      10     not sure of the exact cross street, but it was
      11     further.
      12             Q.     Cora maybe?
      13             A.     Cora.    It was further east of Walton.
      14             Q.     Okay.    You said you were ordered to do
      15     that.   Who ordered you to do that?
      16             A.     Lieutenant Steve Dodge.
      17             Q.     Was Lieutenant Dodge with you at the time
      18     on the vehicle?      I'm sorry.     In the vehicle?
      19             A.     No, he wasn't.
      20             Q.     He was on the ground?
      21             A.     He was back at the staging area of Page and
      22     Cora, I believe.
      23             Q.     And you may have already said this.            What
      24     exactly were you ordered to do?
      25             A.     We were ordered to drive down there and



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 26 of 75 PageID #: 3152

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 26


       1     help disperse the crowd.
       2              Q.    Drive down where?
       3              A.    West on Page to Euclid.
       4              Q.    And you said "we were ordered" to do that.
       5     Who's we?
       6              A.    The two officers from -- I don't know if
       7     they're from St. Clair County.           They're on their
       8     regional SWAT team over there.           And then myself.          I
       9     don't know who exactly was on the BEAR with me.                I
      10     mean, it's listed in that After Action Report, I know.
      11              Q.    It seems like a good time to hand you a
      12     document.
      13                    (Plaintiff Exhibit No. Manasco 1, After
      14     Action Report, was then marked for identification.)
      15              Q.    Officer, you testified about the After
      16     Action Report.      Is this what you were referring to,
      17     the document I've just handed you?
      18              A.    Yes, ma'am.
      19              Q.    Just for the record, we've marked that as
      20     Manasco 1.     You've read this document before?
      21              A.    I reviewed it, yes.
      22              Q.    Did you write it?
      23              A.    Yes, I did.
      24              Q.    Would you please turn to the bottom of the
      25     fourth page where there's a list?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 27 of 75 PageID #: 3153

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 27


       1             A.     The paragraph that starts "while this took
       2     place", that paragraph?
       3             Q.     No.   Before that.      There's a paragraph that
       4     begins "Lieutenant Dodge then advised Officer
       5     Chambers", and then underneath that there's a list of
       6     officers?
       7             A.     Um-hum.
       8             Q.     Do you see where I'm talking about?
       9             A.     Yes, ma'am.
      10             Q.     Okay.    Do you see the last sentence in that
      11     paragraph?     It says, "Officer Chambers relayed this to
      12     the following officers who were stationed on the
      13     BEAR:" Do you see that sentence?
      14             A.     Yes, I do.
      15             Q.     And then there's a list of personnel who
      16     was on the BEAR; is that right?
      17             A.     That is correct.
      18             Q.     You're not listed on that list, are you?
      19             A.     No, I'm not.
      20             Q.     Were you on the BEAR?
      21             A.     I was not on the BEAR at that time.
      22             Q.     When you were on the BEAR was that before
      23     or after this thing happened?
      24             A.     Before and possibly after.         I'm not sure.
      25             Q.     Okay.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 28 of 75 PageID #: 3154

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 28


       1              A.    We may have drove to another point.             I may
       2     have been on the BEAR.        I don't quite recall.
       3              Q.    If you'd turn to the next page real quick?
       4     Do you see that other list of officers there?
       5              A.    Yes, I do.
       6              Q.    That begins with Officer Manasco.            That's
       7     you; right?
       8              A.    Yes, it is.
       9              Q.    All right.     You were on the BEAR Cat?
      10              A.    Yes, ma'am.
      11              Q.    At the time that this paragraph is talking
      12     about; right?
      13              A.    Yes, I was.
      14              Q.    Okay.    Even though this calls it the
      15     Patriot, it's really a BEAR Cat?
      16              A.    It's the Lenco BEAR Cat Patriot.            Sorry.
      17              Q.    Okay.    Those refer to the same vehicle?
      18              A.    Yes.
      19              Q.    Okay.    Earlier you said you were ordered
      20     to -- I think you said ordered to go down there; is
      21     that right?     Did you mean go south of Page?
      22              A.    We were ordered to drive down to the
      23     intersection, west on Page.
      24              Q.    Okay.    And the vehicle that you were on
      25     went north, is that right, after it went west on Page?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 29 of 75 PageID #: 3155

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 29


       1             A.     North on Euclid.
       2             Q.     Yes.
       3             A.     Yes.
       4             Q.     Did you ever go south of Page or did you
       5     just go north of Page?
       6             A.     We went north and then I guess we came back
       7     east to something.       We just basically circled back to
       8     the staging area at Cora.
       9             Q.     Okay.    I'm going to hand you another
      10     document which is a map, which I hope should help us
      11     clarify.
      12                    (Plaintiff Exhibit No. Manasco 2, Google
      13     Earth Map, was then marked for identification.)
      14             Q.     You have the map that I just handed you?
      15             A.     Yes, ma'am.
      16             Q.     Do you see the intersection of Page and
      17     Cora, which is way on the right side middle?
      18             A.     Down here, yes.
      19             Q.     Is that where you think the staging area
      20     was?
      21             A.     Yes.
      22             Q.     Okay.    At the time you were ordered to --
      23     well, I think you said you were ordered to disperse
      24     the crowd; is that right?
      25             A.     That's correct.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 30 of 75 PageID #: 3156

                                NICHOLAS MANASCO 1/18/2019
                                                                              Page 30


       1               Q.      Were you ordered to go west on Page
       2     Boulevard away from Cora and toward Euclid; is that
       3     correct?
       4               A.      That's correct.
       5               Q.      Okay.   At the time you were ordered to do
       6     that you were on the BEAR Cat?
       7               A.      Yes, ma'am.
       8               Q.      You were not on the BEAR, just to clarify?
       9               A.      That's correct.
      10               Q.      And the BEAR Cat went where after it went
      11     west on Page?
      12               A.      North on Euclid.    I don't know the streets
      13     up here.
      14               Q.      Fair enough.
      15               A.      They're off the map.     But we kind of did
      16     like a loop back to Cora and then Cora back to Page.
      17               Q.      Okay.   And do you know where the BEAR
      18     traveled while you were on the north side of Page?
      19               A.      I can tell you what I was advised by the
      20     people.        I wasn't on the BEAR, so I don't have, you
      21     know, an individual recollection.               It's just what
      22     people told me.
      23               Q.      Okay.   Yeah, why don't you tell me what
      24     people told you.
      25               A.      Can I refer to this?



                                ALARIS LITIGATION SERVICES
    www.alaris.us                  Phone: 1.800.280.3376            Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 31 of 75 PageID #: 3157

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 31


       1              Q.    Sure.
       2              A.    West on Page to Euclid, south on Euclid to
       3     Fountain, east on Fountain to Bayard, south on Bayard
       4     to Suburban Tracks, east on Suburban Tracks to Walton,
       5     Walton back to Page.       And then I'm assuming Page back
       6     to the staging area, once they'd done that.
       7              Q.    Who told you that?
       8              A.    I individually ask each officer on the BEAR
       9     if they could recall their route and they all dictated
      10     that back to me.
      11                    COURT REPORTER: Can we please take a quick
      12     break?
      13                    MS. STEFFAN: Sure.       No problem.
      14                    (A short break was then taken.)
      15     BY MS. STEFFAN:
      16              Q.    The officers who you asked about their
      17     route, which officers are those?
      18              A.    Officer Coats, Officer Busso, Officer
      19     Wethington, Officer Seper, Officer Mader, Officer Book
      20     and at the time it was Sergeant Mayo.            He's now
      21     Lieutenant Mayo.
      22              Q.    Did you talk to each of them individually?
      23              A.    Yes, I did.
      24              Q.    Did you take notes of your conversations
      25     with them?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 32 of 75 PageID #: 3158

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 32


       1             A.     I had a legal pad I was scribbling stuff
       2     down on.
       3             Q.     When did you talk to them?         Was it that
       4     night or sometime later?
       5             A.     From what I recall, I believe it was either
       6     the next day or the day after.          I believe was it the
       7     next day.
       8             Q.     Did you talk face to face?
       9             A.     We were in like our roll call room at
      10     headquarters, I believe.
      11             Q.     Could all the officers remember what route
      12     they took?
      13             A.     From what I remember, they all dictated the
      14     same route back to me.
      15             Q.     Nobody said, oh, I don't know?
      16             A.     Some people may have said that.          I don't
      17     recall the exact conversation that I had with each and
      18     every one of them.
      19             Q.     Have you ever ridden in the BEAR before?
      20     You have; right?
      21             A.     Yes.
      22             Q.     You've ridden in the sort of inside part?
      23             A.     Yes.
      24             Q.     Does that have a technical term?
      25             A.     Just the inside part.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 33 of 75 PageID #: 3159

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 33


       1             Q.     Okay.    Is it easy to see outside from the
       2     inside part?
       3             A.     Um, it can be difficult, yes.
       4             Q.     If you want to see outside how do you do
       5     that?
       6             A.     There's windows and then there's also
       7     portholes, once you can open those and look out.
       8     Obviously it they're closed you can't look out the
       9     portholes.
      10             Q.     The windows, are they sort of like skinny
      11     rectangles?
      12             A.     That's how I would describe them.
      13             Q.     You have to stand up to be able to see out
      14     those windows; right?
      15             A.     Technically, yes; or you could be on your
      16     knees on the seat and look out unless you're really,
      17     really short.
      18             Q.     Do you know whether the portholes were open
      19     or closed during this event?
      20             A.     I wasn't on the BEAR, so I couldn't tell
      21     you exactly.     I can tell you what some of them told
      22     me.
      23             Q.     Um-hum.
      24             A.     That they were open.
      25             Q.     Do you open the porthole from the inside?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 34 of 75 PageID #: 3160

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 34


       1              A.    Yes.
       2              Q.    How big are the portholes?
       3              A.    Can I show you and just give you like a
       4     rough?
       5              Q.    Sure.
       6              A.    Roughly -- what is that?         About five inches
       7     in diameter.
       8              Q.    Yeah, looks about right to me.
       9                    They're pretty small; fair to say?
      10              A.    Correct.
      11              Q.    Do you know which officers were inside the
      12     BEAR versus on top or driving?
      13              A.    I believe Officer Coats and Busso were on
      14     top of the BEAR and Officer Chambers was driving the
      15     BEAR, operating it.
      16              Q.    Everyone else was on the inside part?
      17              A.    Yes.
      18              Q.    Did the people who were in or on the BEAR
      19     as they were telling you about their route tell you
      20     whether the BEAR was driving continuously or stopped
      21     at times?
      22              A.    Like I said, I wasn't on the BEAR, but I
      23     can tell you Officer Chambers said he stopped
      24     somewhere on Euclid, I believe.          I'd have to refer to
      25     that to give you an exact area.          Can I do that?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 35 of 75 PageID #: 3161

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 35


       1              Q.    Sure.    Yes.    I thought you were working on
       2     that.
       3              A.    So Officer Chambers stopped the BEAR on
       4     Euclid, I'm assuming south of Walton somewhere, to
       5     give that crowd time to disperse.
       6              Q.    Walton is a north/south street?
       7              A.    Walton runs north and south.
       8              Q.    So, I'm sorry.       You said on Euclid
       9     somewhere south of what?
      10              A.    Page, I believe, is what I meant to say.
      11     If I misspoke, I'm sorry.
      12              Q.    Okay.    And just to -- you've already said
      13     this, but just to be clear, you don't have any
      14     independent knowledge of that, you're just relying on
      15     what Officer Chambers told you?
      16              A.    That's correct.
      17              Q.    And is it Officer Chambers who told you
      18     that or some other officer?
      19              A.    From what I recall, I believe it was
      20     Officer Chambers.
      21              Q.    My understanding is Lieutenant Dodge
      22     ordered you to make an After Action Report; is that
      23     right?
      24              A.    Yes, he did.
      25              Q.    Did he tell you how to go about collecting



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 36 of 75 PageID #: 3162

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 36


       1     information for the report?
       2              A.    He didn't give me any specific directions.
       3              Q.    He just said write a report?
       4              A.    Yes.
       5              Q.    I think earlier you said that the officers
       6     from whom you were sort of collecting information
       7     about what the BEAR had done, that they dictated those
       8     answers to you.       Do you mean that you were recording
       9     them?
      10              A.    No.    I mean that they verbally dictated to
      11     me and I scribbled down what they said to me.
      12              Q.    You don't have your notes anymore?
      13              A.    No, I do not.
      14              Q.    Is this the first After Action Report that
      15     you had written?
      16              A.    No, it is not.
      17              Q.    How many After Action Reports had you
      18     written before this one?
      19                    MR. WHEATON: Are you asking specific to
      20     protests or in general?
      21                    MS. STEFFAN: In general.
      22              A.    In general, I've written After Action
      23     Reports on barricaded subjects, so I couldn't give you
      24     an exact amount.
      25     BY MS. STEFFAN:



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 37 of 75 PageID #: 3163

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 37


       1              Q.    You've done it a lot?
       2              A.    Yes.    Not a lot.    I would say if you
       3     consider ten times maybe, roughly, a lot.
       4              Q.    Okay.    Do you have a process for writing an
       5     After Action Report?
       6              A.    So it kind of varies.
       7              Q.    What varies about it?
       8              A.    Well, on like 7250's, barricaded subjects,
       9     we have a scribe who actually scribes times, what's
      10     going on.
      11                    For this, for like a protest like at Page
      12     and Walton, I relied on officers' recollections of
      13     what they did as well as some video the department
      14     provided me.
      15              Q.    There was no documentation team that day;
      16     correct?
      17              A.    I don't recall if there was one or not.             I
      18     don't believe there was one assigned to what we were
      19     doing.
      20              Q.    SWAT didn't have a documentation team at
      21     its disposal?
      22              A.    I do not believe so.
      23              Q.    Were you able to review radio transmissions
      24     to help you in writing your report?
      25              A.    I believe I was, but this all kind of runs



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 38 of 75 PageID #: 3164

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 38


       1     together with other protests, because I know I've
       2     listened to radio transmissions from other protests
       3     too.   I believe I was, but I couldn't tell you with
       4     certainty.
       5              Q.    The information in the After Action Report
       6     about which officers deployed which chemical munitions
       7     in which location, did that also come from those
       8     officers or do you have some other means of verifying
       9     who deployed what where?
      10              A.    From what I recall, they verbally dictated
      11     that back to me and I wrote it down.
      12              Q.    How do you know what they told you was
      13     accurate?
      14                    MR. WHEATON: I'll just object to the
      15     foundation and it calls for speculation.             Subject to
      16     that, if you understand the question you can answer.
      17              A.    I was relying on them being truthful and
      18     honest and having a recollection of what took place.
      19     BY MS. STEFFAN:
      20              Q.    You also in the After Action Report
      21     describe what the BEAR Cat did, where it went?
      22              A.    That's correct.
      23              Q.    What information did you rely on for that?
      24              A.    Um, my personal knowledge.
      25              Q.    Anything else?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 39 of 75 PageID #: 3165

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 39


       1              A.    No.     Obviously if someone, for instance,
       2     deployed a chemical munition, I relied on them
       3     dictating that back to me.
       4              Q.    Did you deploy any chemical munitions?
       5              A.    Yes, I did.
       6              Q.    What did you deploy?
       7              A.    Um, initially earlier that day I deployed
       8     smoke.    And then later on in the day I deployed some
       9     CS projectiles as well as, I think, yeah, some
      10     projectiles.
      11              Q.    Were you on Page when you deployed smoke?
      12              A.    Yes.
      13              Q.    Were you on Page when you deployed CS
      14     projectiles?
      15              A.    I was on Page and, you know, in that
      16     vicinity of like Page and Euclid, right around there.
      17     Page and Walton, Page and Euclid area.
      18              Q.    You were on the inside of the BEAR Cat; is
      19     that correct?
      20              A.    There's a thing called the turret.
      21              Q.    Okay.     You were in the turret?
      22              A.    So, yeah, I was standing in the turret.
      23              Q.    Okay.     Is that the position from which you
      24     deployed chemical munitions?
      25              A.    When we were traveling in it, yes, that



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 40 of 75 PageID #: 3166

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 40


       1     was.
       2             Q.     When you deployed the smoke were you in the
       3     BEAR Cat or were you on the ground?
       4             A.     We were on the ground.         On foot.
       5             Q.     Have you deployed chemical munitions from
       6     the BEAR before?
       7             A.     Yes, I have.
       8             Q.     How did you do that?
       9             A.     Um, can you be more specific?
      10             Q.     Sure.    Did you deploy a munition through
      11     the window?     Through the porthole?         Were you on top?
      12             A.     Are we referring to this incident?
      13             Q.     No.   Just generally.      You've been stationed
      14     on the BEAR previously and you've deployed a chemical
      15     munition from the BEAR; is that correct?
      16             A.     Um-hum.    Yes.
      17             Q.     Where were you on the BEAR and how did you
      18     deploy that munition?
      19             A.     I've deployed munitions through the
      20     portholes.
      21             Q.     They're not too small to do that?
      22             A.     Um, no, they're not.
      23             Q.     How about through the windows?
      24             A.     The windows don't open.
      25             Q.     They don't open at all?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                      Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 41 of 75 PageID #: 3167

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 41


       1             A.     They're bulletproof.
       2             Q.     There's a pane of glass or something?
       3             A.     It's glass like this thick.         It's
       4     bulletproof glass.
       5             Q.     I understand.      When you deployed a munition
       6     through the porthole on the BEAR did you throw it with
       7     your hand, push it out with your hand, use a launcher,
       8     some other method?
       9             A.     I've done both.
      10             Q.     My question wasn't very clear.          When you
      11     say you've done both, you mean you've pushed it out
      12     with your hand and used a launcher?
      13             A.     I've physically dropped it out and I've
      14     used a launcher to shoot a projectile out.
      15             Q.     Can you see out the porthole at the same
      16     time you're deploying a munition out the porthole?
      17             A.     Are we talking hand-held or projectiles?
      18             Q.     Either one.
      19             A.     Yes.
      20             Q.     You can -- I sort of mushed my questions
      21     together.
      22                    You can see out the porthole while you are
      23     deploying a munition with a launcher; is that correct?
      24             A.     Can I elaborate?
      25                    MR. WHEATON: Sure.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 42 of 75 PageID #: 3168

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 42


       1              A.    I do it two different ways.          If I can get
       2     behind the launcher, I can see out the porthole.
       3     Sometimes I'll have the launcher in the porthole and I
       4     can see if I'm just in a downward angle just trying to
       5     get it out there because the crowd is pushed back.
       6     I'll look through the actual window right above the
       7     porthole.
       8              Q.    Okay.    The portholes are on the sides of
       9     the BEAR?
      10              A.    So we have three -- if we're going to call
      11     it the back part of the BEAR, you have three on each
      12     side.    There's two doors that swing open.            They have
      13     two portholes.      And then the driver side door and the
      14     passenger side door both have portholes.
      15              Q.    So like ten portholes total?
      16              A.    Roughly.
      17              Q.    You said you can see out two different
      18     ways.    Just to summarize, that is either directly
      19     behind the launcher through the porthole or through
      20     the window as you're deploying munitions through the
      21     porthole?
      22              A.    Correct.
      23              Q.    I think you said you also pushed out
      24     munitions with your hand through the porthole; is that
      25     correct?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 43 of 75 PageID #: 3169

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 43


       1             A.     That's correct.
       2             Q.     Can you see through the porthole while
       3     you're doing that?
       4                    THE WITNESS: Can I describe how I do this?
       5                    MR. WHEATON: Sure.
       6             A.     So once I stick my hand out the window I
       7     look through the glass to see where it's going, make
       8     sure it's not going to land on somebody, and then I
       9     drop it.
      10     BY MS. STEFFAN:
      11             Q.     Okay.    The report that you have in front of
      12     you, which I guess we marked as Manasco Exhibit 1, is
      13     this the first draft of your report or did you have an
      14     earlier draft?
      15             A.     Um, by draft what do you mean?
      16             Q.     Um, when you typed out the report for the
      17     first time did it look just like this?
      18             A.     No.
      19             Q.     What changed?
      20             A.     Obviously when I had access to the videos,
      21     pieces that I couldn't fill in from my recollection or
      22     somebody else's recollection, it's on video, so I was
      23     able to do it that way.
      24             Q.     Do you still have your original draft
      25     before you were able to add in what you learned from



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 44 of 75 PageID #: 3170

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 44


       1     the videos?
       2             A.     I just would open this up and type it and
       3     re-save it.
       4             Q.     Got it.    When you wrote this for the first
       5     time was it on a computer?
       6             A.     Yes, it was.
       7             Q.     What videos did you review?
       8             A.     The videos that -- I'm not even sure if you
       9     would call them a documentation team.            I don't know
      10     what they were referred to back then.            There were two
      11     officers on the scene back at like around the staging
      12     area that had video cameras that were taking video of
      13     what was taking place and I guess they were
      14     documenting stuff.
      15             Q.     Is that Detectives Wood and Eaton?
      16             A.     I believe so.      I'm not sure if anybody else
      17     was taking any videos, but I do recall those two
      18     having cameras.
      19             Q.     Were all the videos you reviewed taken on
      20     Page Boulevard?
      21             A.     I don't recall exactly.
      22             Q.     Did you see any video taken from the BEAR?
      23             A.     I don't recall ever seeing any video from
      24     the BEAR.
      25             Q.     Do you know if the BEAR has video



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 45 of 75 PageID #: 3171

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 45


       1     capability?
       2             A.     We have a, like a thermal camera.           That's
       3     the only.
       4             Q.     And the BEAR doesn't have GPS; right?
       5             A.     I don't believe so.       I'm not for sure.
       6             Q.     Fair enough.
       7                    How long did it take you to write this
       8     report?
       9             A.     Um, from what I recall, in total after I
      10     got access to the videos, and this is just from my
      11     recollection, approximately maybe like two weeks, a
      12     week to two weeks.
      13             Q.     What did you do with it after you had
      14     finished it?
      15             A.     I gave it to Lieutenant Dodge at the time,
      16     who was my commander.
      17             Q.     How did you give it to him?         Did you print
      18     it out and hand it to him?
      19             A.     I believe I did.      I mean, this is three and
      20     a half years ago.
      21             Q.     Yeah.
      22             A.     I believe I gave him a printed copy of it.
      23             Q.     Did he review it?
      24                    MR. WHEATON: Objection.        Calls for
      25     speculation.     Foundation.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 46 of 75 PageID #: 3172

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 46


       1             A.     I don't know exactly what he did with it.
       2     BY MS. STEFFAN:
       3             Q.     Did he ever talk to you about it after you
       4     submitted it to him?
       5             A.     Um, I believe we had a couple
       6     conversations.      Exactly what we were talking about,
       7     you know, I don't recall.
       8             Q.     Do you remember if you had fulfilled his
       9     order to write a report if you felt like you had done
      10     that?
      11                    MR. WHEATON: If you can remember.
      12             A.     He never gave it back to me, so what he did
      13     with it, I couldn't tell you after that.
      14     BY MS. STEFFAN:
      15             Q.     But you did have a couple conversations
      16     about it?
      17             A.     I believe so.
      18             Q.     Do you remember if he was satisfied with
      19     it, not satisfied with it?
      20             A.     I don't -- I don't recall what the exact
      21     content of our conversation was.
      22             Q.     Okay.    Could you please turn to the front
      23     side of the last page in the After Action Report?               I'm
      24     going to ask you some questions about the sort of big
      25     paragraph at the top here.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 47 of 75 PageID #: 3173

                             NICHOLAS MANASCO 1/18/2019
                                                                              Page 47


       1              A.    Uh-huh.
       2              Q.    The first sentence that says, "The BEAR
       3     traveled west on Page to Euclid", is that a thing you
       4     personally knew?       Did you see that happen?
       5              A.    They were in front of us.         Yes.
       6              Q.    The next sentence that says what Officer
       7     Coats deployed, did you see that happen?
       8              A.    No, I did not.
       9              Q.    You got that information from Officer
      10     Coats?
      11              A.    Yes, I did.     I believe he dictated it back
      12     to me later on.
      13              Q.    Okay.    Do you recall that happening?
      14              A.    I do not recall that happening.
      15              Q.    How about the next sentence about Officer
      16     Chambers, did you see that happen?
      17              A.    No, I did not.
      18              Q.    You got that information from Officer
      19     Chambers?
      20              A.    Yes.    I believe he dictated it back to me.
      21              Q.    Okay.    Same question with the next sentence
      22     about what Officer Seper deployed, you got that
      23     information from Officer Seper?
      24              A.    That is correct.
      25              Q.    The next sentence mentions a person named



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376               Fax: 314.644.1334
                                                                      Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 48 of 75 PageID #: 3174

                                NICHOLAS MANASCO 1/18/2019
                                                                             Page 48


       1     Officer Johnson?
       2               A.      Um-hum.     Yes.
       3               Q.      Officer Johnson isn't listed as a person
       4     who was on the BEAR on the previous page.              Do you know
       5     if Officer Johnson was on the BEAR or not?
       6               A.      That may have been an oversight by me.           I
       7     may have just forgot to put him in that.              I mean, the
       8     After Action Report says he was there, so I'm assuming
       9     he was there, in this paragraph.
      10               Q.      Do you remember talking with Officer
      11     Johnson?
      12               A.      I remember some people being in the room
      13     and me.        I don't remember exactly.        You know, my
      14     report says that I talked to him, so I'm assuming that
      15     I did talk to him.
      16               Q.      When you say your report says that you
      17     talked to him, is that because it contains information
      18     about what he was doing or is there some other part in
      19     the report that says that you talked to him?
      20               A.      It contains information about what he was
      21     doing.
      22               Q.      So from that you can presume that you must
      23     have talked to him?
      24               A.      That is correct.
      25               Q.      Okay.     The next two sentences after that



                                ALARIS LITIGATION SERVICES
    www.alaris.us                  Phone: 1.800.280.3376            Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 49 of 75 PageID #: 3175

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 49


       1     discuss actions that Officers Busso and Book took.
       2     Just to be clear, you got that information from those
       3     officers; is that right?
       4              A.    That would be correct.
       5              Q.    Okay.    The next sentence after that says,
       6     "This caused a large portion of the crowd to run south
       7     on Euclid."     Do you see that sentence?
       8              A.    Yes, I do.
       9              Q.    Where did that information come from?
      10              A.    That was dictated to me by one of those
      11     officers that were on the BEAR.           I'm not sure which
      12     one.
      13              Q.    Okay.    We already talked about Officer
      14     Chambers stopping the BEAR, which is in the next
      15     sentence.     The sentence after that says, "Many of the
      16     protestors gathered south of Page on Euclid and once
      17     again began throwing rocks and bricks at the BEAR."
      18     Do you see that sentence?
      19              A.    Yes, I do.
      20              Q.    Where did that information come from?
      21              A.    That would have been dictated to me by
      22     someone who was on the BEAR.
      23              Q.    Do you remember who?
      24              A.    I don't recall, no, exactly.
      25              Q.    Do you recall getting that information or



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 50 of 75 PageID #: 3176

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 50


       1     you just presume that you must have done so since it's
       2     there?
       3              A.    I presume that in our discussion that
       4     someone gave me that information.
       5              Q.    The next sentence about then Sergeant Mayo
       6     advising Chambers to continue south on Euclid to move
       7     protestors out of the area, did that information come
       8     from Sergeant Mayo?
       9              A.    I presume it came from him.
      10              Q.    Could it have come from Chambers?
      11              A.    It may have come from him too.          I'm not
      12     sure which one actually.
      13              Q.    Okay.    Do you remember the BEAR returning
      14     to the staging area?
      15              A.    I don't recall if we returned first or they
      16     returned first, but, I mean, eventually it came back.
      17              Q.    You recall returning to the staging area?
      18              A.    I do.    Correct.
      19              Q.    Okay.    Why did you go back to the staging
      20     area?
      21              A.    From what I recall, I believe we were
      22     ordered back there.
      23              Q.    Do you know who ordered you to go back?
      24              A.    I can assume it was Lieutenant Dodge.            I
      25     can't say for certain who it was.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 51 of 75 PageID #: 3177

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 51


       1             Q.     Lieutenant Dodge was with you in the BEAR
       2     Cat; correct?
       3             A.     I don't believe he was.        I don't recall him
       4     being there.
       5             Q.     He's not listed in your list of personnel
       6     who were on the BEAR Cat?
       7             A.     I don't recall him being there.
       8             Q.     Do you know where he was?
       9             A.     I can't say for certainty where he was.
      10                    MR. WHEATON: I'm sorry.        I've got to return
      11     this call.     Do you mind if we take a quick break?
      12                    MS. STEFFAN: Sure.
      13                    (A short break was then taken.)
      14       (Last questions and answers read back by reporter.)
      15     BY MS. STEFFAN:
      16             Q.     When you were on the BEAR Cat you first
      17     went west on Page and then you turned north on Euclid?
      18             A.     That would be correct.
      19             Q.     What was your goal?       What was the BEAR Cat
      20     trying to accomplish?
      21             A.     We were told that we needed to disperse the
      22     unruly crowd from the area.
      23             Q.     Who were you told that by?         Is that
      24     Lieutenant Dodge or somebody else?
      25             A.     From what I recall, it was Lieutenant



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 52 of 75 PageID #: 3178

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 52


       1     Dodge.
       2              Q.    What did you do to ensure that the unruly
       3     crowd had dispersed?
       4              A.    From what I recall, Officer Chambers had
       5     given the dispersal order and they hadn't left, so
       6     Lieutenant Dodge, I believe, told us to drive down
       7     there, deploy munitions to get the crowds to disperse
       8     and get out of the intersections so that traffic could
       9     begin flowing.
      10              Q.    Do you know if people actually dispersed?
      11              A.    I mean, I'm speculating here.
      12                    MR. WHEATON: Don't do that.
      13     BY MS. STEFFAN:
      14              Q.    If you don't know, you can say that.
      15              A.    I don't recall.
      16              Q.    Okay.    Do you know what disperse means?
      17              A.    I believe I have a working knowledge of it.
      18              Q.    Okay.    What is your working knowledge of
      19     what disperse means?
      20              A.    For us, it's when a large, unruly crowd is
      21     engaged in activity or criminal activity or unlawful
      22     behavior.     To get them to disperse is to get that
      23     group to disassociate themselves from one another.
      24     Once they've disassociated themselves from one
      25     another, they would leave the area.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 53 of 75 PageID #: 3179

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 53


       1             Q.     What does disassociate mean?
       2             A.     Not congregating in a group.
       3             Q.     Does that mean every person has to be by
       4     him or herself?
       5             A.     I wouldn't say that they have to be by
       6     themselves.
       7             Q.     How large of a group can they be in and
       8     still be disassociated from the crowd?
       9                    MR. WHEATON: Objection.        Foundation.      Calls
      10     for speculation absent specific circumstances.
      11     BY MS. STEFFAN:
      12             Q.     You can answer.
      13             A.     As long as a group of people are
      14     associating themselves with one another and still
      15     engaged in some kind of unlawful conduct, I would
      16     consider that a group still.
      17             Q.     You said, I think, that disperse included
      18     disassociate from one another and leave the area; is
      19     that right?
      20             A.     I believe I said that.
      21             Q.     Okay.    What does leave the area mean?
      22                    MR. WHEATON: Same objection.          Subject to
      23     that, go ahead.
      24             A.     Leaving the area would be disassociating
      25     from that group and staying away from the group that's



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 54 of 75 PageID #: 3180

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 54


       1     engaged in the activity.
       2     BY MS. STEFFAN:
       3             Q.     Do you have to go any specific distance to
       4     have left the area?
       5             A.     I would just say you need to disassociate
       6     yourself from that group.
       7             Q.     I think you said it was Lieutenant Dodge
       8     who asked you to prepare the After Action Report; is
       9     that right?
      10             A.     That would be correct.
      11             Q.     Do you know why he asked you to do that?
      12                    MR. WHEATON: Objection.        Calls for
      13     speculation.
      14             A.     I don't know why he would ask me to do
      15     that.
      16     BY MS. STEFFAN:
      17             Q.     Had he asked you to prepare After Action
      18     Reports before?
      19             A.     Yes, he has.
      20             Q.     Did anyone ask you to change anything about
      21     your report?
      22             A.     I don't recall anybody ever asking me to
      23     change anything.
      24             Q.     I think I asked you earlier if the videos
      25     you reviewed to assist you in preparing your report



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 55 of 75 PageID #: 3181

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 55


       1     had been taken on Page.        And I can't remember what you
       2     said.
       3              A.    I said I believe, from what I recall, that
       4     they were taken on Page.
       5              Q.    Okay.    Do you remember if you saw any video
       6     taken from the perspective of the BEAR Cat?
       7              A.    I don't recall reviewing any video from
       8     there.
       9              Q.    Did you see any video of the BEAR traveling
      10     south on Euclid?
      11              A.    I don't recall seeing any video.
      12              Q.    Do you remember who the incident commander
      13     was for this incident?
      14              A.    I don't recall who was the overall incident
      15     commander.
      16              Q.    Okay.    I think you said earlier you had
      17     been told to go west on Page and deploy chemical
      18     munitions to disperse the crowd; is that right?
      19              A.    I believe that's what I said.
      20              Q.    Okay.    That is what happened though?
      21              A.    Yes.
      22              Q.    Okay.    Were you told what type of munitions
      23     to deploy?
      24              A.    I don't recall being told what type to
      25     deploy.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 56 of 75 PageID #: 3182

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 56


       1             Q.     Were you told where to deploy chemical
       2     munitions?
       3             A.     I don't recall being told exactly where to
       4     deploy.
       5                    MS. STEFFAN: I think I might be finished,
       6     but I would like a couple of minutes to just look
       7     through my notes.
       8                    MR. WHEATON: Sure.
       9                    MS. STEFFAN: Do you have any questions?
      10                    MR. WHEATON: I don't have anything.
      11                    MS. STEFFAN: Okay.       If we can take a couple
      12     minute break then.
      13                    (A short break was then taken.)
      14     BY MS. STEFFAN:
      15             Q.     You mentioned earlier that you are an
      16     instructor, you were trained as an instructor on the
      17     use of chemical munitions by CTS; is that right?
      18             A.     That is correct.
      19             Q.     Have you ever done a training in the
      20     capacity of an instructor on chemical munitions,
      21     conducted your own training?
      22             A.     Yes, to our specific unit, I have.
      23             Q.     Okay.    When did you conduct that training
      24     or those trainings?
      25             A.     I don't recall exact dates.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 57 of 75 PageID #: 3183

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 57


       1             Q.     Is it a formal thing or is it a
       2     conversation you have?        What is the training like?
       3             A.     There's a PowerPoint.        I go through the
       4     PowerPoint and we talk about the different munitions
       5     and kind of what they're used for.
       6             Q.     What each specific munition is used for?
       7             A.     Like it's makeup, you know.         Like some
       8     stuff is coded blue, some stuff is coded red and that
       9     determines what the munition is, what type of chemical
      10     it is, stuff like that.
      11             Q.     Okay.    Do you cover the situations in which
      12     you would use each munition?
      13                    MR. WHEATON: I'm sorry.        In which he would
      14     use what?
      15                    MS. STEFFAN: Each munition.
      16             A.     We don't cover exact scenarios.          We don't
      17     go over scenarios.       We just go over the munitions
      18     themselves.
      19     BY MS. STEFFAN:
      20             Q.     Have you ever had any training on the First
      21     Amendment?
      22             A.     Um, from what I recall, we go over that
      23     stuff in the police academy.
      24             Q.     After you graduated from the academy have
      25     you had any training on the First Amendment?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 58 of 75 PageID #: 3184

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 58


       1             A.     I don't recall any specific training.
       2             Q.     Have you ever had any training about using
       3     a chemical munition at a protest?
       4             A.     Can you be more specific or rephrase?
       5             Q.     Sure.    Have you ever had any training about
       6     when it is appropriate or under what circumstances it
       7     is appropriate to use a chemical munition in a protest
       8     or at a protest?
       9             A.     I don't recall any specific training on
      10     when to use them.
      11             Q.     Do you have any training on patrolling
      12     protests or working at protests?
      13             A.     Um, just through interactions helping to
      14     train the CDT team.
      15             Q.     Do you have any training on when it is
      16     lawful or unlawful to protest?
      17             A.     I don't recall any specific training.
      18             Q.     You mentioned that you helped to train the
      19     CDT team.    Is that through like role playing
      20     scenarios?
      21             A.     Yeah.    They do a lot of role playing
      22     scenarios.
      23             Q.     What kind of role playing scenarios have
      24     you been involved in?
      25             A.     They just go over how to form up a line,



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 59 of 75 PageID #: 3185

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 59


       1     how to march, stuff like that.
       2               Q.   The After Action Report from August 19,
       3     2015, describes the route that the BEAR took south of
       4     Page; is that correct?
       5               A.   The BEAR, yes.
       6               Q.   Do you know -- well, would you describe
       7     that as a loop that the BEAR took south of Page?
       8               A.   I guess a vague description of it would be
       9     a loop.
      10               Q.   Okay.    Do you know if the BEAR took one
      11     loop or two loops?
      12               A.   From what I recall, I remember one loop.
      13               Q.   And when you're talking about what you
      14     recall, you mean what you recall the officers telling
      15     you?
      16               A.   That would be correct.
      17               Q.   When you were on the BEAR Cat on the north
      18     side of Page, did that BEAR Cat take a route that
      19     could be described as a loop?
      20               A.   Yeah, I would vaguely describe that as a
      21     loop.
      22               Q.   Okay.    Did you do that route once or more
      23     than once?     One loop or more than one loop?
      24               A.   I recall only going one time.
      25               Q.   Officers on the BEAR Cat were deploying



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 60 of 75 PageID #: 3186

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 60


       1     chemical munitions as you were driving?            Not you
       2     personally, as the BEAR Cat was driving; is that true?
       3              A.    I did, yes.
       4              Q.    What is the furthest location from Page and
       5     Walton that you deployed a chemical munition, if you
       6     recall or referring to the report, either way.
       7              A.    From what I recall and from what I'm
       8     reading in the After Action Report, I would say in the
       9     area of Page and Euclid.
      10              Q.    Do you know if any officers on the BEAR Cat
      11     deployed a munition more than a block away from Page?
      12              A.    I don't recall.
      13              Q.    Just for identification sake, I'm going to
      14     hand you another document.
      15                    (Plaintiff Exhibit No. Manasco 3, After
      16     Action Report, was then marked for identification.)
      17                    MS. STEFFAN: This is what you gave me
      18     yesterday.
      19     BY MS. STEFFAN:
      20              Q.    Have you seen this document before?
      21              A.    Yes, I have.
      22              Q.    Is this an After Action Report that you
      23     wrote?
      24              A.    Yes, it is.
      25              Q.    Is there any part of it you didn't write?



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 61 of 75 PageID #: 3187

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 61


       1              A.    From what I recall, I wrote this whole
       2     thing.
       3              Q.    Okay.    And to the best of your recollection
       4     is it accurate?
       5              A.    To the best of my recollection, yes, it is.
       6              Q.    Okay.
       7                    (Plaintiff Exhibit No. Manasco 4,
       8     Intra-Department Report, was then marked for
       9     identification.)
      10              Q.    I'm handing you another document.           Have you
      11     seen this document before?
      12              A.    Yes, I have.
      13              Q.    Is this an After Action Report that you
      14     co-wrote?
      15              A.    Yes, it is.
      16              Q.    To the best of your knowledge and
      17     recollection, is it accurate?
      18              A.    To the best of my knowledge, yes, it is.
      19              Q.    Okay.    In the very first line there of the
      20     report itself I see the phrase Code 1200.             Do you see
      21     that?
      22              A.    Yes.
      23              Q.    What is that?
      24              A.    It's just a call from another police
      25     department to have other agencies respond.             They've



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 62 of 75 PageID #: 3188

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 62


       1     depleted all their resources basically.
       2              Q.    Okay.
       3                    MS. STEFFAN: That's all I've got.
       4                    MR. WHEATON: Okay.
       5                                 EXAMINATION
       6     BY MR. WHEATON:
       7              Q.    Officer, just really quickly.           You were
       8     asked some questions about this, a number of questions
       9     actually, about this After Action Report from
      10     August 19th, 2015.       And I believe you testified that
      11     the BEAR Cat traveled north on Euclid and made what
      12     could vaguely be described as a loop; is that right?
      13              A.    That's correct.
      14              Q.    Could you take a look at the -- I'll call
      15     it the center paragraph on this page, which is not
      16     Bates labeled, but which I will represent is Bates
      17     labeled CITY 39, where it says, "While this took
      18     place, the St. Clair County Lenco Patriot armored
      19     vehicle followed the BEAR west on Page to Euclid and
      20     then proceeded south on Euclid."           Is that supposed to
      21     say north on Euclid?
      22              A.    That's correct.       That's a mistake on my
      23     part.
      24              Q.    All right.     That's just a typo?
      25              A.    Yes, it is.



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 63 of 75 PageID #: 3189

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 63


       1             Q.     All right.     I'll draw your attention to the
       2     paragraph right above that approximately in the middle
       3     of that paragraph where it says, "Many of the
       4     protestors gathered south of Page on Euclid and once
       5     again began throwing rocks and bricks at the BEAR."
       6     Do you know where that information would have come
       7     from?
       8             A.     That would have came from someone who was
       9     on the BEAR.     They would have dictated it to me.
      10             Q.     That's not something that you would have
      11     inserted on your own; right?
      12             A.     That's correct.
      13             Q.     I mean, fair to say that it had to come
      14     from someone who was there?
      15             A.     That's correct, because I wasn't on the
      16     BEAR.
      17             Q.     All right.
      18                    MR. WHEATON: That's all the questions I
      19     have.
      20                           FURTHER EXAMINATION
      21     BY MS. STEFFAN:
      22             Q.     While we're talking about typos real quick,
      23     about five lines down on that Page there's a part of a
      24     sentence that says "between Walton on Euclid on Page."
      25     Just to be clear, that's between Walton and Euclid on



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 64 of 75 PageID #: 3190

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 64


       1     Page; is that right?
       2              A.    Yes, that would be correct.
       3              Q.    Okay.    Thank you.
       4              A.    I'm sorry.
       5              Q.    No problem.
       6                    MS. STEFFAN: All right.
       7                    MR. WHEATON: That's all the questions I
       8     have.
       9                    Jessie, anything else?
      10                    MS. STEFFAN: I'm finished.
      11                    MR. WHEATON: All right.
      12                    Officer, you have the right to review this
      13     transcript for typographical errors.            That is called
      14     reading, in which case you would get a copy of the
      15     transcript, read it and sign it, verifying that it's
      16     accurate.     Or you can choose to trust that the court
      17     reporter took your testimony down accurately, in which
      18     case you just tell her that you waive signature, which
      19     is what I typically recommend.
      20                    THE WITNESS: I waive signature.           I trust
      21     you.
      22                     DEPOSITION CONCLUDES AT 10:48
      23
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 65 of 75 PageID #: 3191

                             NICHOLAS MANASCO 1/18/2019
                                                                             Page 65


       1                    NOTARIAL CERTIFICATE OF REPORTER
       2
       3                    I, Susannah L. Massie, MO CCR, and Notary
       4     Public within and for the State of Missouri, do hereby
       5     certify that the witness whose testimony appears in
       6     the foregoing deposition was duly sworn by me pursuant
       7     to Section 492.010 RSMo; that the testimony of said
       8     witness was taken by me to the best of my ability and
       9     thereafter reduced to typewriting under my direction;
      10     that I am neither counsel for, related to, nor
      11     employed by any of the parties to the action in which
      12     this deposition was taken, and further that I am not a
      13     relative or employee of any attorney or counsel
      14     employed by the parties thereto, nor financially or
      15     otherwise interested in the outcome of the action.
      16
      17
      18
      19                                  ____________________________
      20                                  Notary Public within and for
      21                                  The State of Missouri
      22                                  MO CCR #902
      23
      24
      25



                              ALARIS LITIGATION SERVICES
    www.alaris.us                Phone: 1.800.280.3376              Fax: 314.644.1334
                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 66 of 75 PageID #: 3192

                                  NICHOLAS MANASCO 1/18/2019

             A           age 5:10           armored 62:18   bag 14:23          believe 17:24
     ability 6:18 65:8   agencies 61:25     arrest 18:1     ball 16:1            18:22 20:5
     able 33:13          AGF 1:6 3:6        arrested 12:8,15Ball-Bey 17:5        21:1 22:5 23:9
       37:23 43:23       ago 45:20          arrived 23:20    20:13               24:12 25:7,22
       43:25             AGREED 5:1           23:23         barricade 11:25      32:5,6,10
     absent 53:10        ahead 5:17         Arsenal 16:23   barricaded 11:11     34:13,24
     academy 8:15          53:23              17:2           11:13,15 16:15      35:10,19 37:18
       8:18,20 9:12      AL 1:3,7 3:3,7     asked 6:13,15    16:16 17:17         37:22,25 38:3
       19:3,5,11,13        3:20,21            31:16 54:8,11  36:23 37:8          44:16 45:5,19
       57:23,24          Alaris 4:19          54:17,24 62:8 basically 29:7       45:22 46:5,17
     access 43:20        alcohol 6:18       asking 6:7 19:6  62:1                47:11,20 50:21
       45:10             Amendment            36:19 54:22   Bates 62:16,16       51:3 52:6,17
     accomplish            57:21,25         assigned 9:24   Bayard 31:3,3        53:20 55:3,19
       51:20             amount 36:24         37:18         bean 14:23           62:10
     accurate 38:13      Andrew 4:10        assignment      BEAR 23:14,15      best 61:3,5,16
       61:4,17 64:16     angle 42:4           9:22           23:18,20,23         61:18 65:8
     accurately          announced          assist 54:25     24:3,5,24,24      big 7:22 11:22
       64:17               16:18,22         associating      25:4 26:9           34:2 46:24
     ACLU 4:3,8          answer 6:14          53:14          27:13,16,20,21    blast 13:21
     acronym 24:18         7:24,25 38:16    assume 17:8      27:22 28:2,9      block 19:10
     act 12:25             53:12              50:24          28:15,16 30:6       60:11
     acting 13:9         answers 36:8       assuming 31:5    30:8,10,17,20     blocking 22:2
     action 2:12,13        51:14              35:4 48:8,14   31:8 32:19        blue 57:8
       7:2,3,6 26:10     anybody 17:22      attend 9:1 14:7  33:20 34:12       Book 31:19 49:1
       26:14,16            18:2,21 44:16    attended 8:24    34:14,15,18,20    bottom 26:24
       35:22 36:14         54:22              14:9           34:22 35:3        Boulevard
       36:17,22 37:5     anymore 36:12      attention 63:1   36:7 38:21          24:24 25:4
       38:5,20           APPEARANCE         attorney 65:13   39:18 40:3,6        30:2 44:20
       46:23 48:8          2:3              attorneys 5:23   40:14,15,17       boundaries
       54:8,17 59:2      appears 65:5       August 7:3       41:6 42:9,11        21:2
       60:8,16,22        appropriate          20:10,12 21:22 44:22,24,25       breaching 13:19
       61:13 62:9          15:12,13 58:6      59:2 62:10     45:4 47:2         break 31:12,14
       65:11,15            58:7             available 8:4    48:4,5 49:11        51:11,13 56:12
     actions 49:1        approximate        aware 20:15      49:14,17,22         56:13
     activity 52:21,21     23:3                              50:13 51:1,6,16   bricks 49:17
                         approximately             B         51:19 55:6,9        63:5
       54:1
     actual 15:1 42:6      14:13 23:1       bachelor's 9:7   59:3,5,7,10,17    Brown 17:9
     add 43:25             45:11 63:2       back 19:6,21     59:18,25 60:2     bulletproof 41:1
     address 7:15        area 7:16 17:1,2    25:9,21 29:6    60:10 62:11,19      41:4
       8:2,8 20:20         20:24 25:9,21     29:7 30:16,16   63:5,9,16         Busso 31:18
       20:20               29:8,19 31:6      31:5,5,10      began 10:4           34:13 49:1
     advised 27:4          34:25 39:17       32:14 38:11     49:17 63:5
                           44:12 50:7,14     39:3 42:5,11   begins 27:4               C
       30:19
     advising 50:6         50:17,20          44:10,11 46:12  28:6              C 4:1
     Affairs 18:11         51:22 52:25       47:11,20 50:16 behalf 1:13 3:21   call 11:24,24
     affect 6:18           53:18,21,24       50:19,22,23     5:10               32:9 42:10
                           54:4 60:9         51:14          behavior 52:22      44:9 51:11


                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                    Fax: 314.644.1334
                                                                                Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 67 of 75 PageID #: 3193

                                  NICHOLAS MANASCO 1/18/2019

      61:24 62:14         50:6,10 52:4      Combined          convicted 12:4     criminal 9:4
     called 5:23        change 54:20         13:25 14:4       copy 45:22           12:13 52:21
      12:18 13:8          54:23             come 38:7 49:9      64:14            cross 25:10
      20:24 24:17       changed 43:19        49:20 50:7,10    Cora 25:12,13      crowd 22:1,8
      39:20 64:13       chemical 13:24       50:11 63:6,13      25:22 29:8,17      25:7 26:1
     calls 28:14          14:1,16,20 15:3   commander           30:2,16,16         29:24 35:5
      38:15 45:24         15:9,12,25         21:15 45:16      correct 9:12         42:5 49:6
      53:9 54:12          16:4,6,10 17:16    55:12,15           17:10 19:18        51:22 52:3,20
     camera 45:2          21:20,24 38:6     Commanders          20:10,13,14,22     53:8 55:18
     cameras 44:12        39:2,4,24          11:24              22:16 27:17      crowds 52:7
      44:18               40:5,14 55:17     common 11:15        29:25 30:3,4     CS 16:2 39:9,13
     canister 16:2        56:1,17,20         11:16              30:9 34:10       CTS 14:5,7,10,17
     capability 45:1      57:9 58:3,7       commonly 14:5       35:16 37:16        15:5,7 56:17
     capacity 56:20       60:1,5            complaint 17:23     38:22 39:19
     car 22:4           choose 64:16         18:3,5,7           40:15 41:23             D
     career 17:18       chose 11:3          complaints 18:8     42:22,25 43:1    D 4:10
     case 5:23 8:2,3    circled 29:7        computer 44:5       47:24 48:24      Dangerous 11:17
      64:14,18          circumstances       CONCLUDES           49:4 50:18       Darren 16:18,21
     Cat 23:14 24:3       53:10 58:6         64:22              51:2,18 54:10    date 17:5
      24:5 25:4         city 1:6 3:6,13     conditions 6:22     56:18 59:4,16    dates 56:25
      28:9,15,16          3:20 4:10         conduct 53:15       62:13,22         day 3:13 21:22
      30:6,10 38:21       5:24 10:2 11:10    56:23              63:12,15 64:2     23:6,21 24:6
      39:18 40:3          16:24 17:9,11     conducted         counsel 5:2,2       32:6,6,7 37:15
      51:2,6,16,19        17:13 23:16        23:12 56:21        65:10,13          39:7,8
      55:6 59:17,18       62:17             congregating      Counselor's        decision 16:18
      59:25 60:2,10     civil 12:18 13:6     53:2               3:14 4:10        Defendant
      62:11               13:10 21:25       consider 37:3     County 8:21         12:12,13
     cause 1:5 3:5,17   civilian 17:23       53:16              9:12,15,18,25    Defendants 1:8
     caused 49:6          18:3              considered          11:2,5 17:12      3:8,21 4:9 5:3
     CCR 4:19 65:3      civilians 18:9       17:11 20:2,3       24:11 26:7       degree 9:5,7
      65:22             Clair 24:11 26:7     21:1               62:18            delegated 11:9
     CDT 12:24            62:18             consistent 7:14   couple 6:3,4       department
      58:14,19          clarify 6:13        contains 48:17      46:5,15 56:6      9:16 10:6,11
     center 62:15         24:13 29:11        48:20              56:11             15:4 37:13
     certain 3:17         30:8              content 46:21     course 12:14        61:25
      50:25             clear 35:13         continue 50:6       17:18            departments
     certainty 38:4       41:10 49:2        continuously      court 1:1 3:1,16    24:20
      51:9                63:25              10:10 19:19        3:18 4:18 5:4    department's
     CERTIFICATE        closed 33:8,19       20:7 34:20         6:8 7:20 31:11    15:19
      2:5 65:1          Coats 31:18         continuum           64:16            depleted 62:1
     Certified 3:16       34:13 47:7,10      15:14,18,24      cover 57:11,16     deploy 12:2 16:1
      5:4               Code 61:20           16:3,7           covered 19:9        16:2 39:4,6
     certify 65:5       coded 57:8,8        conversation      Co-Counsel 4:7      40:10,18 52:7
     Chambers 27:5      colleagues 11:14     32:17 46:21      co-wrote 61:14      55:17,23,25
      27:11 34:14,23    collecting           57:2             CQB 13:20           56:1,4
      35:3,15,17,20       35:25 36:6        conversations     crime 12:4,6       deployed 11:20
      47:16,19 49:14    college 8:24 9:1     31:24 46:6,15      23:8              21:24 38:6,9


                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                      Fax: 314.644.1334
                                                                                  Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 68 of 75 PageID #: 3194

                                   NICHOLAS MANASCO 1/18/2019

       39:2,7,8,11,13   disassociating           26:2 28:22      ET 1:3,7 3:3,7              F
       39:24 40:2,5       53:24                  52:6             3:20,21          face 32:8,8
       40:14,19 41:5    discuss 49:1           driver 42:13      Euclid 25:8       fair 30:14 34:9
       47:7,22 60:5     discussion 50:3        driving 34:12,14   26:3 29:1           45:6 63:13
       60:11            disobedience             34:20 60:1,2     30:2,12 31:2,2   fall 16:6
     deploying 41:16      12:19 13:6,10        drop 43:9          34:24 35:4,8     felt 46:9
       41:23 42:20        21:25                dropped 41:13      39:16,17 47:3    FEMA 13:21
       59:25            dispersal 52:5         drove 28:1         49:7,16 50:6     Ferguson 16:17
     deposed 5:25       disperse 25:7          drugs 6:17         51:17 55:10         17:8,9,12
     deposes 5:11         26:1 29:23           duly 65:6          60:9 62:11,19    field 9:3
     deposition 1:12      35:5 51:21           duty 12:14 16:11   62:20,21 63:4    Fifth 20:3,4
       2:3 3:10 5:3       52:7,16,19,22                           63:24,25            23:10
       7:1,10 64:22       53:17 55:18                  E         Eureka 14:11      filed 17:22 18:3
       65:6,12          dispersed 52:3         E 4:1,1           event 33:19          18:5,9,16,21
     describe 33:12       52:10                earlier 5:21      eventually 25:5      18:23
       38:21 43:4       disposal 37:21           19:16 21:20      50:16            fill 43:21
       59:6,20          distance 54:3            28:19 36:5      everybody 7:15    financially
     described 15:19    distributes 14:17        39:7 43:14      exact 21:2,10        65:14
       15:21 59:19      District 1:1,1 3:1,1     54:24 55:16      22:21 23:3       fine 7:17
       62:12              3:18,19 19:24          56:15            25:10 32:17      finished 45:14
     describes 59:3       20:3,4 23:10         Earth 2:13 29:13   34:25 36:24         56:5 64:10
     description        diversionary           easily 7:23        46:20 56:25      fire 22:4
       2:12 59:8          14:18                east 25:13 29:7    57:16            firearms 13:20
     detectives         Division 1:2 3:2         31:3,4          exactly 23:19     first 10:16 36:14
       23:10 44:15        3:19                 Eastern 1:1,2 3:1  25:24 26:9          43:13,17 44:4
     determines         document                 3:2,18,19        33:21 44:21         47:2 50:15,16
       57:9               26:12,17,20          easy 33:1          46:1,6 48:13        51:16 57:20
     devices 14:18        29:10 60:14          Eaton 44:15        49:24 56:3          57:25 61:19
     diameter 34:7        60:20 61:10,11       education 9:9     EXAMINATION       five 34:6 63:23
     dictated 31:9      documentation          effects 6:23       2:4,4,5 5:12     flash 14:18
       32:13 36:7,10      37:15,20 44:9        either 32:5        62:5 63:20       flowing 52:9
       38:10 47:11,20   documenting              41:18 42:18     examined 3:11     focusing 24:23
       49:10,21 63:9      44:14                  60:6             5:10                25:3
     dictating 39:3     Dodge 21:16            elaborate 41:24 example 12:16       followed 62:19
     difference 11:22     25:16,17 27:4        elevated 24:10 executing            following 27:12
     different 13:16      35:21 45:15          Eleventh 4:20      20:19 21:10      foot 40:4
       14:16,21,22        50:24 51:1,24        else's 43:22       22:6             force 15:14,15,17
       42:1,17 57:4       52:1,6 54:7          employed 9:15 execution 18:12          15:18,20,24
     difficult 33:3     doing 37:19              10:10 65:11,14   22:18               16:7,8 23:9
     direction 65:9       43:3 48:18,21        employee          exhaustive 14:4   foregoing 65:6
     directions 36:2    door 42:13,14            65:13           Exhibit 2:12      forenoon 3:12
     directly 42:18     doors 42:12            employment         26:13 29:12         3:13
     disassociate       downward 42:4            9:14 10:5        43:12 60:15      forgot 14:2 48:7
       52:23 53:1,18    draft 43:13,14,15      engaged 52:21      61:7             form 58:25
       54:5               43:24                  53:15 54:1      EXHIBITS 2:10     formal 57:1
     disassociated      draw 63:1              ensure 52:2       explosive 13:19   foundation 4:3
       52:24 53:8       drive 25:6,25          errors 64:13      expressly 5:7


                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                       Fax: 314.644.1334
                                                                                    Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 69 of 75 PageID #: 3195

                                  NICHOLAS MANASCO 1/18/2019

       4:8 38:15         Google 2:13      heard 11:13       39:1              knees 33:16
       45:25 53:9          29:12          help 12:22,23   instances 16:20     knew 47:4
     Fountain 20:25      GPS 45:4           25:6 26:1     instruction         know 7:21,22
       21:1 31:3,3       graduate 8:13      29:10 37:24     19:10              8:8,9 17:11,22
     fourth 26:25          8:15,20,22     helped 58:18    instructor 13:20     18:2,15,18,20
     front 43:11           9:9            helping 58:13     13:21 14:1,9       20:12 21:9
       46:22 47:5        graduated 9:11   high 8:13 11:9    56:16,16,20        23:22 24:7
     fulfilled 46:8        19:13 57:24    home 7:15       interacted 12:14     26:6,9,10
     funded 24:19        Grand 16:18,23   honest 38:18    interactions         30:12,17,21
     further 2:5 25:11     17:3           hope 29:10        58:13              32:15 33:18
       25:13 63:20       grant 24:19      hostage 11:11,25interested           34:11 38:1,12
       65:12             great 5:18       hours 3:12 21:13  65:15              39:15 44:9,25
     furthest 60:4       ground 6:4       house 7:23      Internal 18:10       46:1,7 48:4,13
                           25:20 40:3,4     22:4          intersection         50:23 51:8
             G           group 18:7                         22:2,7,20          52:10,14,16
     gathered 49:16        24:19 52:23             I        28:23 29:16        54:11,14 57:7
       63:4                53:2,7,13,16  identifiable     intersections        59:6,10 60:10
     general 7:16          53:25,25        7:23             52:8               63:6
       36:20,21,22         54:6          identification   Intra-Departm ...   knowledge
     generally 40:13     guess 14:22       26:14 29:13      2:14 61:8          35:14 38:24
     getting 49:25         18:8 20:2       60:13,16 61:9 introduced 5:21       52:17,18 61:16
     give 23:2 34:3        29:6 43:12    imagine 13:11    investigation        61:18
       34:25 35:5          44:13 59:8    inches 34:6        23:9,12           known 14:5
       36:2,23 45:17                     incident 13:8    involved 58:24
     given 19:8 52:5             H         18:19,20 40:12 involves 16:7               L
     giving 6:5          half 45:20        55:12,13,14                        L 3:15 4:19 5:4
     glass 41:2,3,4      hand 26:11 29:9 included 53:17            J            65:3
       43:7               41:7,7,12      independent      January 1:14 3:11   labeled 62:16
     go 5:17 6:4 10:2     42:24 43:6       35:14          Jessie 4:3 5:22       62:17
       19:6 22:6,9        45:18 60:14    INDEX 2:1,2        64:9              land 43:8
       28:20,21 29:4     handed 26:17    individual 30:21 Johnson 48:1,3      large 22:1,8
       29:5 30:1          29:14          individually       48:5,11             49:6 52:20
       35:25 50:19       handful 17:20     18:4 31:8,22   join 23:7             53:7
       50:23 53:23       handing 61:10   information 2:3 joined 23:5          larger 16:6
       54:3 55:17        hand-held 41:17   36:1,6 38:5,23 Jsteffan@aclu ...   launcher 41:7,12
       57:3,17,17,22     happen 11:19      47:9,18,23       4:6                 41:14,23 42:2
       58:25              17:17 21:21      48:17,20 49:2 Jury 16:18             42:3,19
     goal 51:19           47:4,7,16        49:9,20,25     justice 9:4         lawful 5:10
     going 6:5 7:14      happened 6:19     50:4,7 63:6                          58:16
       7:24,25 10:23      20:16 21:4     initially 22:24          K           lawyer 7:1,10
       21:25 25:8         27:23 55:20      23:8 39:7      killed 20:13        learned 14:15
       29:9 37:10        happening       inserted 63:11   kind 19:4 25:8        43:25
       42:10 43:7,8       47:13,14       inside 21:5        30:15 37:6,25     leave 7:21
       46:24 59:24       head 6:10         32:22,25         53:15 57:5          52:25 53:18
       60:13             headquarters      33:2,25 34:11    58:23               53:21
     good 5:14,15         32:10            34:16 39:18    kinds 10:24 13:4    Leaving 53:24
       26:11             health 6:22     instance 17:16     13:13,16          left 9:25 11:2


                                  ALARIS LITIGATION SERVICES
    www.alaris.us                    Phone: 1.800.280.3376                    Fax: 314.644.1334
                                                                               Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 70 of 75 PageID #: 3196

                                   NICHOLAS MANASCO 1/18/2019

        19:21 23:21       Lots 13:16        43:15 45:19       multi-jurisdict ...    35:7 51:17
        52:5 54:4         Louis 1:6 3:6,15  48:7 50:16         24:21                 59:17 62:11,21
     legal 32:1            3:20 4:5,12      52:11 53:1,3,21   munition 14:20        north/south
     Lenco 28:16           4:20 5:24 8:17   59:14 63:13        17:16 39:2            35:6
        62:18              8:21 9:2,11,15  means 38:8          40:10,15,18          NOTARIAL 2:5
     lethal 14:18,20       9:18,25 10:2,5   52:16,19           41:5,16,23            65:1
        14:23,24           10:11 11:2,5    meant 35:10         57:6,9,12,15         Notary 3:16 5:5
     Lieutenant            15:3 17:12,13   medication 6:17     58:3,7 60:5,11        65:3,20
        21:15 25:16,17                     member 10:16       munitions 13:24       notes 31:24
        27:4 31:21                M         10:24 11:8         14:1,17 15:3,9        36:12 56:7
        35:21 45:15       Mader 31:19       12:18,20 13:14     15:12,25 16:4        notified 11:21
        50:24 51:1,24     main 11:7         18:7 19:17         16:6,10 21:21         12:1
        51:25 52:6        maintained        20:6,9             21:24 38:6           notify 13:10
        54:7               23:11           members 24:1,2      39:4,24 40:5         NRA 13:20
     light 23:22          makeup 57:7      memorandums         40:19 42:20          number 22:21
     line 58:25 61:19     Manasco 1:12      18:10              42:24 52:7            23:3,4 62:8
     lines 63:23           2:12,13,13,14   mentioned           55:18,22 56:2        N-I-C-H-O-L- ...
     lingo 24:7            3:10 4:16 5:9    21:20 56:15        56:17,20 57:4         5:19
     list 14:3 26:25       5:19 26:13,20    58:18              57:17 60:1
        27:5,15,18         28:6 29:12      mentions 47:25     mushed 41:20              O
        28:4 51:5          43:12 60:15     method 41:8        M-A-N-A-S-C-O    Oakville 7:12,18
     listed 26:10          61:7            Metropolitan        5:20            object 38:14
        27:18 48:3        Manasco's 8:2     8:17 10:5,11                       objection 45:24
        51:5              Mansur 17:5       15:4                      N          53:9,22 54:12
     listened 38:2         20:13           middle 29:17       N 4:1            objects 22:2
     lit 22:4             manufactured      63:2              name 5:16        Obviously 33:8
     Litigation 4:19       15:4            Mike 17:9          named 47:25        39:1 43:20
     live 7:12,17,18      map 2:13 29:10 mind 51:11           near 21:8,21     occurred 20:18
     location 12:3         29:13,14 30:15 minute 56:12        need 8:1,2         20:20,24 21:7
        38:7 60:4         march 59:1       minutes 56:6         10:24 54:5     Office 3:14 4:10
     locations 17:1       marked 26:14     misconduct         needed 51:21     officer 5:14 8:1
     long 9:18 21:7        26:19 29:13      18:16,21,23       neighborhood       9:20 10:4,8
        23:18 45:7         43:12 60:16     Missouri 1:1,7       20:17 21:3       12:11 18:15,24
        53:13              61:8             3:1,7,15,17,19    neither 65:10      20:13 26:15
     look 23:2 33:7       Market 3:14 4:11  3:21 4:3,5,8,12   never 46:12        27:4,11 28:6
        33:8,16 42:6      Massie 3:15       9:2 65:4,21       Nicholas 1:12      31:8,18,18,18
        43:7,17 56:6       4:19 5:4 65:3 misspoke 35:11         3:10 4:16 5:9    31:19,19,19
        62:14             Mayo 31:20,21    mistake 62:22        5:19             34:13,14,23
     looks 34:8            50:5,8          MO 4:19,20         night 16:17,21     35:3,15,17,18
     loop 25:8 30:16      ma'am 26:18       65:3,22             22:3 32:4        35:20 47:6,9
        59:7,9,11,12,19    27:9 28:10      Molina 1:3 3:3     nodding 6:9        47:15,18,22
        59:21,23,23        29:15 30:7       3:20 5:23         noise 14:17        47:23 48:1,3,5
        62:12             mean 14:24       morning 5:14,15    non-indictment     48:10 49:13
     loops 59:11           19:6 23:2,19     21:12               16:21            52:4 62:7
     lot 13:15 17:18,19    24:8 25:5       move 22:11         north 4:20 17:12   64:12
        22:22 37:1,2,3     26:10 28:21      50:6                28:25 29:1,5   officers 22:17
        58:21              36:8,10 41:11   moved 22:19          29:6 30:12,18    26:6 27:6,12


                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                        Fax: 314.644.1334
                                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 71 of 75 PageID #: 3197

                                   NICHOLAS MANASCO 1/18/2019

       28:4 31:16,17        29:23 30:1,5      60:25 62:23       playing 58:19,21     probably 14:4
       32:11 34:11          35:22 50:22       63:23               58:23              problem 31:13
       36:5 37:12           50:23           particular 9:3      please 6:6,13          64:5
       38:6,8 44:11       organization        9:22                26:24 31:11        proceeded
       49:1,3,11 59:14      24:17           parties 65:11,14      46:22                62:20
       59:25 60:10        original 43:24    party 8:3           point 10:2 23:5      process 37:4
     offices 3:13         outcome 65:15     passenger             23:13 28:1         produced 3:10
     oh 13:25 32:15       outside 23:22       42:14             police 8:15,17         5:10
     Okay 8:6 10:10         33:1,4          Patriot 24:4,5        8:20 9:12,16       product 14:21
       14:11 16:3 19:12   overall 55:14       28:15,16 62:18      9:20 10:4,5,8      products 14:19
       20:6,9 22:17       oversight 48:6    patrol 9:23,24        10:11 12:11 15:4   projectile 41:14
       24:23 25:14        Owned 23:16       patrolling 58:11      19:3,5 22:17       projectiles 15:1
       27:10,25           owns 24:14        pending 3:18          57:23 61:24          39:9,10,14
       28:14,17,19,24                       people 13:9         policemen 22:2         41:17
       29:9,22 30:5               P           22:25 30:20       policy 15:15,17      prosecuted
       30:17,23 33:1      P 4:1,1             30:22,24            15:20                12:6
       35:12 37:4         pad 32:1            32:16 34:18       porthole 33:25       protest 37:11
       39:21,23 42:8      page 2:2,2,3,12     48:12 52:10         40:11 41:6,15        58:3,7,8,16
       43:11 46:22          16:19 17:4        53:13               41:16,22 42:2      protestors
       47:13,21             21:21 22:3,7    pepper 16:1           42:3,7,19,21         49:16 50:7
       48:25 49:5,13        22:12,13,19     perimeter 23:11       42:24 43:2           63:4
       50:13,19 52:16       24:24 25:2,4 person 47:25           portholes 33:7       protests 36:20
       52:18 53:21          25:5,9,21         48:3 53:3           33:9,18 34:2         38:1,2 58:12
       55:5,16,20,22        26:3,25 28:3 personal 38:24           40:20 42:8,13        58:12
       56:11,23 57:11       28:21,23,25     personally 47:4       42:14,15           provided 37:14
       59:10,22 61:3        29:4,5,16 30:1    60:2              portion 49:6         public 3:16 5:5
       61:6,19 62:2,4       30:11,16,18     personnel           position 10:18         20:21 65:4,20
       64:3                 31:2,5,5 35:10    27:15 51:5          39:23              purchase 24:18
     old 8:11               37:11 39:11,13  perspective         possibly 27:24       purchased
     Olive 4:4              39:15,16,17,17    55:6              post 17:9              24:16
     Omri 4:8               44:20 46:23     phrase 61:20        PowerPoint           pursuant 65:6
     once 31:6 33:7         47:3 48:4       physically 41:13      57:3,4             push 41:7
       43:6 49:16           49:16 51:17     picture 18:19       Praiss 4:8           pushed 41:11
       52:24 59:22          55:1,4,17 59:4 pieces 43:21         preparation 7:9        42:5,23
       59:23 63:4           59:7,18 60:4,9 place 27:2           prepare 6:25         put 14:7,9 15:7
     online 8:8             60:11 62:15,19    38:18 44:13         54:8,17              48:7
     onsite 21:4            63:4,23,24        62:18             preparing
     open 33:7,18,24        64:1            Plaintiff 4:7         54:25                     Q
       33:25 40:24        pane 41:2           26:13 29:12       presume 6:14         question 6:7,12
       40:25 42:12        paragraph 27:1      60:15 61:7          48:22 50:1,3        6:14 7:24
       44:2                 27:2,3,11 28:11 Plaintiffs 1:4,13     50:9                38:16 41:10
     operating 34:15        46:25 48:9        3:4,20,22 4:2     pretty 34:9           47:21
     order 46:9 52:5        62:15 63:2,3      5:2,11,22         previous 48:4        questions 41:20
     ordered 25:6,14      Park 20:25 21:1 PLAINTIFF'S           previously            46:24 51:14
       25:15,24,25        part 32:22,25       2:11                40:14               56:9 62:8,8
       26:4 28:19,20        33:2 34:16      platform 24:10      print 45:17           63:18 64:7
       28:22 29:22          42:11 48:18     players 12:25       printed 45:22        quick 28:3 31:11


                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                         Fax: 314.644.1334
                                                                                      Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 72 of 75 PageID #: 3198

                                   NICHOLAS MANASCO 1/18/2019

      51:11 63:22        record 26:19          54:8,21,25          33:14 34:8       63:3,24
     quickly 62:7        recording 36:8        59:2 60:6,8         35:23 39:16    scenarios 13:1,4
     quite 28:2          rectangles 33:11      60:16,22 61:8       42:6 45:4        57:16,17
                         red 57:8              61:13,20 62:9       49:3 53:19       58:20,22,23
            R            redistricting       reporter 3:16         54:9 55:18     scene 23:9
     R 4:1                 19:25               4:18 5:5 6:8        56:17 62:12      44:11
     radio 37:23         reduced 65:9          31:11 51:14         62:24 63:1,2   school 8:13 13:11
       38:2              refer 28:17           64:17 65:1          63:11,17 64:1,6  14:9
     ramp 24:9             30:25 34:24       reports 7:6 19:2      64:11,12       science 9:8
     reaction 20:21      referred 44:10        36:17,23          risk 11:9        scribbled 36:11
     read 26:20          referring 15:16       54:18             rocks 49:17      scribbling 32:1
       51:14 64:15         24:1 26:16        represent 62:16       63:5           scribe 37:9
     reading 60:8          40:12 60:6        residence 21:5      role 12:25 58:19 scribes 37:9
       64:14             regional 24:19        21:8 22:7,12        58:21,23       search 11:10
     real 28:3 63:22       26:8                22:13             roll 32:9          18:12 20:19
     really 8:1 28:15    related 15:8        resolved 12:2       room 3:14 4:11     21:6,10 22:6
       33:16,17 62:7       18:12 19:1,14     resources 62:1        32:9 48:12       22:18
     recall 13:17,22       65:10             respond 6:7         rough 34:4       seat 33:16
       15:21 16:14,20    relation 17:25        11:10 20:17       roughly 17:21    Section 65:7
       18:4 19:7,13        18:18               61:25               20:1 21:11 34:6see 5:16 27:8,10
       22:21 23:3        relative 65:13      responded             37:3 42:16       27:13 28:4
       28:2 31:9         relayed 27:11         16:15             rounds 14:23       29:16 33:1,4
       32:5,17 35:19     relied 37:12        responding 6:9      route 31:9,17      33:13 41:15,22
       37:17 38:10         39:2              response 6:6          32:11,14 34:19   42:2,4,17 43:2
       44:17,21,23       rely 38:23          responsibility        59:3,18,22       43:7 44:22
       45:9 46:7,20      relying 35:14         11:7              row 21:13          47:4,7,16 49:7
       47:13,14 49:24      38:17             return 51:10        RSMo 65:7          49:18 55:9
       49:25 50:15       remain 21:8         returned 50:15      rules 6:4          61:20,20
       50:17,21 51:3     remember 6:19         50:16             run 49:6         seeing 44:23
       51:7,25 52:4        14:15 17:15       returning 50:13     runs 35:7 37:25    55:11
       52:15 54:22         18:6 32:11,13       50:17                              seek 9:14
       55:3,7,11,14,24     46:8,11,18        review 37:23                S        seen 60:20
       56:3,25 57:22       48:10,12,13         44:7 45:23        S 4:1              61:11
       58:1,9,17           49:23 50:13         64:12             Sagebrook        sense 6:15
       59:12,14,14,24      55:1,5,12         reviewed 7:2,7        7:20           sentence 27:10
       60:6,7,12 61:1      59:12               26:21 44:19       sake 60:13         27:13 47:2,6
     received 19:3       rephrase 58:4         54:25             SARAH 1:3 3:3      47:15,21,25
     recognitionist      report 2:12,13,14   reviewing 55:7        3:19             49:5,7,15,15
       13:22               7:2,3 18:16,21    re-save 44:3        satisfied 46:18    49:18 50:5
     recollection          18:23 19:5,14     ridden 32:19,22       46:19            63:24
       30:21 38:18         26:10,14,16       right 10:21 13:11   saw 55:5         sentences
       43:21,22 45:11      35:22 36:1,3        17:6 19:17        saying 12:13       48:25
       61:3,5,17           36:14 37:5,24       20:25 21:16         15:23          Seper 31:19
     recollections         38:5,20 43:11       22:13 27:16       says 5:11 27:11    47:22,23
       37:12               43:13,16 45:8       28:7,9,12,21        47:2,6 48:8,14 Sergeant 31:20
     recommend             46:9,23 48:8        28:25 29:17         48:16,19 49:5    50:5,8
       64:19               48:14,16,19         29:24 32:20         49:15 62:17    serve 11:9


                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                          Fax: 314.644.1334
                                                                                      Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 73 of 75 PageID #: 3199

                                  NICHOLAS MANASCO 1/18/2019

     Services 4:19      south 16:24          staying 53:25         62:20            57:4
     serving 21:5         25:8 28:21         Steffan 2:4,5       sure 13:18 17:15 talked 48:14,17
     set 23:8             29:4 31:2,3          4:3 5:13,22         21:2 24:13       48:19,23
     Seventh 19:24        35:4,7,9 49:6        7:19 8:1,6,7        25:10 27:24      49:13
     shaking 6:9          49:16 50:6           31:13,15 36:21      31:1,13 34:5   talking 27:8
     shirt 5:16           55:10 59:3,7         36:25 38:19         35:1 40:10       28:11 41:17
     shoot 41:14          62:20 63:4           43:10 46:2,14       41:25 43:5,8     46:6 48:10
     shooting 17:9      specific 17:16         51:12,15 52:13      44:8,16 45:5     59:13 63:22
       20:15,18,22        36:2,19 40:9         53:11 54:2,16       49:11 50:12    team 12:19,20
       20:24 21:7         53:10 54:3           56:5,9,11,14        51:12 56:8       12:21,24 13:10
     short 31:14          56:22 57:6           57:15,19 60:17      58:5             13:14 18:8
       33:17 51:13        58:1,4,9,17          60:19 62:3        surrounding        22:24 23:1
       56:13            specifically           63:21 64:6,10       17:2             24:2 26:8
     shorthand 5:4        13:22              Stephen 21:16       Susannah 3:15      37:15,20 44:9
     shortly 20:16      specifics 19:7       Steve 25:16           4:19 5:4 65:3    58:14,19
     shot 17:5 20:13    speculating          stick 43:6          SWAT 10:14,16    technical 32:24
     show 34:3            52:11              STIPULATED            10:25 11:5,8   Technically
     side 29:17 30:18   speculation            5:1                 13:11,14 18:8    33:15
       42:12,13,14        38:15 45:25        stopped 34:20         19:17,19 20:7  tell 7:13,14 13:17
       46:23 59:18        53:10 54:13          34:23 35:3          20:9 22:22       23:19 30:19
     sides 42:8         spell 5:17           stopping 49:14        22:24,25 24:1    30:23 33:20
     sign 64:15         spend 23:18          street 3:14 4:4       24:2 26:8        33:21 34:19
     signature 5:6        24:3                 4:11,20 7:22        37:20            34:23 35:25
       64:18,20         St 1:6 3:6,14,20       22:15 25:10       swing 42:12        38:3 46:13
     sir 8:9              4:5,12,20            35:6              sworn 3:11 5:10    64:18
     situation 11:15      5:24 8:17,21       streets 30:12         65:6           telling 34:19
       11:25              9:2,11,15,18,25    study 9:3           system 24:5,8      59:14
     situations 11:11     10:2,5,11 11:2,5   stuff 14:24 16:2    Systems 14:1,4   ten 37:3 42:15
       57:11              15:3 17:12,13        24:10 32:1        S-T-A-R-R-S      term 11:13 32:24
     skills 10:20,24      24:11 26:7           44:14 57:8,8        24:17          test 10:20,20
     skinny 33:10         62:18                57:10,23 59:1                        10:22,23
     small 34:9         staging 25:9,21      subject 11:15                T       testified 26:15
       40:21              29:8,19 31:6         16:15 17:17       Tactical 13:25     62:10
     smoke 16:1 39:8      44:11 50:14,17       18:6 38:15          14:4           testify 6:19
       39:11 40:2         50:19                53:22             tactics 13:20    testimony 64:17
     somebody           stand 33:13          subjects 11:11,13   take 6:8 31:11     65:5,7
       12:14 43:8,22    standing 39:22         16:16 36:23         31:24 45:7     Thank 5:21 64:3
       51:24            stands 24:18           37:8                51:11 56:11    thereabouts
     sorry 14:1 25:18   STARRS 24:17         submitted 46:4        59:18 62:14      16:24
       28:16 35:8,11    start 16:22          subpoena 8:2        taken 1:13 3:21  thereto 65:14
       51:10 57:13      started 21:10        Suburban 31:4         5:3 6:17 31:14 thermal 45:2
       64:4             starts 27:1            31:4                44:19,22 51:13 they'd 31:6
     sort 11:7 16:3     State 3:17 65:4      sued 12:10            55:1,4,6 56:13 thick 41:3
       24:21 32:22        65:21              Suite 4:4             65:8,12        thing 27:23
       33:10 36:6       States 1:1 3:1,18    summarize           talk 6:5,6 7:1,9   39:20 47:3
       41:20 46:24      stationed 23:13        42:18               31:22 32:3,8     57:1 61:2
     sought 10:18         27:12 40:13        supposed              46:3 48:15     things 6:19 11:11


                                   ALARIS LITIGATION SERVICES
    www.alaris.us                     Phone: 1.800.280.3376                         Fax: 314.644.1334
                                                                                     Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 74 of 75 PageID #: 3200

                                   NICHOLAS MANASCO 1/18/2019

       11:23               12:22,23 13:4      typos 63:22                 V           33:20 34:22
     think 19:16           13:13,23 14:7                          vague 59:8          41:10 63:15
       28:20 29:19         15:7,8,11 19:1,4           U                              way 29:17
                                                                  vaguely 59:20
       29:23 36:5          19:8,14 56:19      Uh-huh 47:1           62:12             43:23 60:6
       39:9 42:23          56:21,23 57:2      ultimately 22:3     varies 37:6,7      ways 42:1,18
       53:17 54:7,24       57:20,25 58:1      um 10:17 11:20      vehicle 22:10      week 45:12
       55:16 56:5          58:2,5,9,11,15       13:8 15:14          25:18,18 28:17   weeks 45:11,12
     thought 35:1          58:17                16:14 18:17,19      28:24 62:19      went 13:11 14:16
     three 42:10,11     trainings 56:24         20:16 21:5,9      vehicles 24:16      28:25,25
       45:19            transcribed 5:5         33:3 38:24        verbally 6:8        29:6 30:10,10
     throw 41:6         transcript 64:13        39:7 40:9,22        36:10 38:10       38:21 51:17
     throwing 22:1         64:15                43:15,16 45:9     verifying 38:8     west 26:3
       49:17 63:5       transmissions           46:5 57:22          64:15             28:23,25 30:1
     time 19:12 20:1       37:23 38:2           58:13             versus 5:23         30:11 31:2
       21:10,15 24:3    traveled 30:18        Um-hum 22:16          34:12             47:3 51:17
       24:23 25:3,17       47:3 62:11           27:7 33:23        vicinity 21:11      55:17 62:19
       26:11 27:21      traveling 39:25         40:16 48:2          39:16            Wethington
       28:11 29:22         55:9               underneath          video 37:13         31:19
       30:5 31:20       trial 8:3,5             27:5                43:22 44:12      we'll 12:1 15:25
       35:5 41:16       true 60:2             understand            44:12,22,23      we're 11:20
       43:17 44:5       trust 64:16,20          6:10,12 14:3        44:25 55:5,7      42:10 63:22
       45:15 59:24      truthful 38:17          19:25 38:16         55:9,11          we've 26:19
     times 17:18,20     truthfully 6:19         41:5              videos 43:20       Wheaton 2:4
       24:25 34:21      try 6:5,6,7           understanding         44:1,7,8,17,19    4:10 7:13,21
       37:3,9           trying 42:4             35:21               45:10 54:24       8:4 36:19
     today 8:5 19:20       51:20              understood          vs 1:5 3:5          38:14 41:25
     today's 6:25       turn 26:24 28:3         6:14                                  43:5 45:24
       7:10                46:22              unit 12:18 23:9            W            46:11 51:10
     told 30:22,24      turned 25:7             56:22             waive 64:18,20      52:12 53:9,22
       31:7 33:21          51:17              United 1:1 3:1,18   waived 5:7          54:12 56:8,10
       35:15,17 38:12   turret 39:20,21       units 22:23         walk 22:11          57:13 62:4,6
       51:21,23 52:6       39:22                23:5,7            walked 22:15        63:18 64:7,11
       55:17,22,24      two 21:12 26:6        University 9:2      Walton 16:19       WheatonA@s ...
       56:1,3              42:1,12,13,17      unlawful 52:21       17:4 21:21         4:13
     top 24:6,8            44:10,17 45:11       53:15 58:16        22:3,4,8,12,14    Wilson 16:18,21
       34:12,14 40:11      45:12 48:25        unlawfully 13:9      22:20 25:13       window 40:11
       46:25               59:11              unruly 13:9 22:1     31:4,5 35:4,6      42:6,20 43:6
     topic 14:21        type 11:12 44:2         22:8 51:22         35:7 37:12        windows 33:6
     total 42:15 45:9      55:22,24 57:9        52:2,20            39:17 60:5         33:10,14
     town 7:13,16       typed 43:16           use 13:23 14:19      63:24,25           40:23,24
     Tracks 31:4,4      types 16:7              15:8,12,13,14     want 33:4          witness 4:16
     traffic 52:8       typewriting 5:6         15:15,17,18,19    warrant 18:9,13     5:6 43:4
     train 58:14,18        65:9                 15:24 16:7         20:19 21:6,11      64:20 65:5,8
     trained 13:21,25   typically 64:19         24:9 41:7          22:7,18           Wood 44:15
       15:23 56:16      typo 62:24              56:17 57:12,14    warrants 11:10     working 35:1
     trainer 14:8       typographical           58:7,10           wasn't 8:19 11:6    52:17,18 58:12
     training 12:21        64:13                                   25:19 30:20       wouldn't 11:16


                                    ALARIS LITIGATION SERVICES
    www.alaris.us                      Phone: 1.800.280.3376                         Fax: 314.644.1334
                                                                                      Pls.' Ex. 5
Case: 4:17-cv-02498-AGF Doc. #: 183-5 Filed: 08/13/20 Page: 75 of 75 PageID #: 3201

                                     NICHOLAS MANASCO 1/18/2019

      17:19 53:5           59:2             65 2:5
     write 18:10         19th 20:10,12      652-3114 4:5
      26:22 36:3           62:10
      45:7 46:9                                     7
      60:25                      2          711 4:20
     writing 19:2,5,14   2 2:2,13 29:12     7250 11:24
      37:4,24            2001 8:23 9:12       18:19
     written 10:20         9:19             7250's 37:8
      10:22,23 15:15     2005 9:19,25
                           10:11                   9
      15:17,19 36:15
      36:18,22           2007 10:17 19:17   9:00 3:12
     wrote 38:11         2011 18:17 19:21   906 4:4
      44:4 60:23           19:23
      61:1               2012 19:22,23
                           20:6
            Y            2013 14:14
     yeah 12:13,16       2015 7:4 20:10
      15:18 17:21          20:12 21:22
      22:10 24:15          59:3 62:10
      24:22 25:1         2019 1:14 3:11
      30:23 34:8         26 2:12
      39:9,22 45:21      29 2:13
      58:21 59:20
     years 6:3 16:16             3
      19:7 45:20         3 2:3,13 60:15
     yesterday           314 3:14 4:5,11
      60:18                4:12,21
                         39 62:17
           #
     #902 4:19                   4
      65:22              4 2:3,14 61:7
                         4:17-CV-2498
              1            1:6 3:6
     1 2:12 26:13,20     42 8:12
       43:12             492.010 65:7
     1-800-280-33 ...
       4:21                      5
     10:48 3:12          5 2:4
       64:22
                                 6
     1130 4:4
     12 23:4             60 2:13
     1200 3:14 4:11      61 2:14
       61:20             62 2:4
     13 23:4             622-4594 4:12
     17 19:7             63 2:5
     18 1:14 3:11        63101 4:5,20
     19 7:3 21:22        63103 3:15 4:12
                         644-2191 4:21

                                     ALARIS LITIGATION SERVICES
    www.alaris.us                       Phone: 1.800.280.3376       Fax: 314.644.1334
                                                                     Pls.' Ex. 5
